Exhibit 10.1

 

CENTERPOINT VENTURE, LLC

 

a Delaware Limited Liability Company

 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

Dated as of September 23, 2004

 

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE FEDERAL OR
STATE SECURITIES LAWS. SUCH INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR
OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT
AND LAWS OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER RESTRICTIONS ON
TRANSFER SET FORTH HEREIN.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

Section 1.1

Definitions

 

Section 1.2

Construction

 

Section 1.3

Including

 

 

 

 

ARTICLE II ORGANIZATION

 

Section 2.1

Formation

 

Section 2.2

Company Name

 

Section 2.3

The Certificate, Etc

 

Section 2.4

Term of the Company

 

Section 2.5

Registered Office Registered Agent Principal Office Other Offices

 

Section 2.6

Purposes

 

Section 2.7

Powers of the Company

 

Section 2.8

Board Authority

 

Section 2.9

Foreign Qualification

 

Section 2.10

No State-Law Partnership

 

 

 

 

ARTICLE III COMPANY INVESTMENTS; MEMBERSHIP; CAPITAL CONTRIBUTIONS

 

Section 3.1

Company Investments

 

Section 3.2

Members

 

Section 3.3

No Liability of Members

 

Section 3.4

Capital Contributions

 

Section 3.5

Certification of Membership Interests

 

Section 3.6

Other Activities

 

Section 3.7

Credit Facility

 

 

 

 

ARTICLE IV CAPITAL ACCOUNTS

 

Section 4.1

Establishment and Determination of Capital Accounts

 

Section 4.2

Computation of Amounts

 

Section 4.3

Negative Capital Accounts

 

Section 4.4

Company Capital

 

Section 4.5

Adjustments to Book Value

 

Section 4.6

Compliance With Section 1. 704-l(b)

 

Section 4.7

Transfer of Capital Accounts

 

 

 

 

ARTICLE V ARTICLE V DISTRIBUTIONS; ALLOCATIONS OF PROFITS AND LOSSES

 

Section 5.1

Generally

 

Section 5.2

Distributable Cash Distributions

 

Section 5.3

Possible Annual Adjustment

 

Section 5.4

Buy-Sell

 

Section 5.5

Allocation of Profits and Losses

 

Section 5.6

Regulatory and Special Allocations

 

 

--------------------------------------------------------------------------------


 

ARTICLE VI MANAGEMENT POWER, RIGHTS AND DUTIES

 

Section 6.1

Management by the Board

 

Section 6.2

Officers

 

Section 6.3

Authority of Officers; Restrictions on Certain Actions

 

Section 6.4

Limitation on Authority of Members

 

Section 6.5

Meetings of and Voting by Members

 

Section 6.6

Power of Attorney

 

Section 6.7

Management Agreement

 

Section 6.8

Right of First Offer-Company Property

 

Section 6.9

Annual Operating Budget

 

Section 6.10

Reporting Requirements

 

 

 

 

ARTICLE VII EXCULPATION AND INDEMNIFICATION

 

Section 7.1

Performance of Duties

 

Section 7.2

[Intentionally Deleted]

 

Section 7.3

Confidential Information

 

Section 7.4

Transactions Between the Company and the Members

 

Section 7.5

Right to Indemnification

 

Section 7.6

Advance Payment

 

Section 7.7

Indemnification of Agents

 

Section 7.8

Appearance as a Witness

 

Section 7.9

Nonexclusivity of Rights

 

Section 7.10

Insurance

 

Section 7.11

Savings Clause

 

Section 7.12

Limited Liability

 

 

 

 

ARTICLE VIII TAXES

 

Section 8.1

Tax Returns

 

Section 8.2

Tax Matters Partner

 

Section 8.3

Reserves

 

 

 

 

ARTICLE IX TRANSFERS AND OTHER EVENTS

 

Section 9.1

Transfer of Interest

 

Section 9.2

Permitted Transfer

 

Section 9.3

Right of First Offer-Membership Interest

 

Section 9.4

Assignments Generally Substituted Member

 

Section 9.5

Rights and Obligations of Assignees and Transferring Members

 

Section 9.6

Effect of Admission of Member on Transferring

 

Section 9.7

Distributions and Allocations Regarding: Transferred Interests

 

Section 9.8

Required Amendments: Continuation

 

Section 9.9

Resignation

 

Section 9.10

No Appraisal Rights

 

Section 9.11

Void Assignment

 

 

 

 

ARTICLE X DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 10.1

Dissolution

 

Section 10.2

Liquidation and Termination

 

 

3

--------------------------------------------------------------------------------


 

Section 10.3

Deemed Distribution and Recontribution

 

Section 10.4

Deficit Capital Accounts

 

Section 10.5

Cancellation of Certificate

 

Section 10.6

Tax Deferral

 

 

 

 

ARTICLE XI GENERAL/MISCELLANEOUS PRO VISIONS

 

Section 11.1

Offset

 

Section 11.2

Waiver of Certain Rights

 

Section 11.3

Indemnification and Reimbursement for Payments on Behalf of a Member

 

Section 11.4

Notices

 

Section 11.5

Public Announcements

 

Section 11.6

Entire Agreement

 

Section 11.7

Effect of Waiver or Consent

 

Section 11.8

Amendment or Modification

 

Section 11.9

Severability

 

Section 11.10

Successors and Assigns

 

Section 11.11

Further Assurances

 

Section 11.12

Notice to Members of Provisions

 

Section 11.13

Remedies

 

Section 11.14

Third Parties

 

Section 11.15

Governing Law

 

Section 11.16

Waiver of Jury Trial

 

Section 11.17

Waiver of Certain Rights

 

Section 11.18

Counterparts

 

Section 11.19

Descriptive Headings

 

Section 11.20

Conflicts

 

Section 11.21

Time of the Essence Computation of Time

 

Section 11.22

No Strict Construction

 

Section 11.23

Organizational Expenses

 

Section 11.24

Discount Rate

 

*  *  *  *  *  *  *

 

 

4

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

CENTERPOINT VENTURE, LLC

 

A Delaware Limited Liability Company

 

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”)
of CenterPoint Venture, LLC (the “Company”), dated and effective as of
September 27, 2004 (the “Effective Date”), is adopted, executed and entered into
by and between CenterPoint Realty Services Corporation, an Illinois corporation,
and CalEast Industrial Investors, LLC., a California limited liability company
(collectively, the “Members”).

 

RECITALS:

 

A              On December 22, 1999 (the “Formation Date”), the Company was
formed pursuant to the Delaware Limited Liability Company Act, 6 Del. C. §18-10l
et seq. (as from time to time amended and including any successor statute of
similar import, the “Act”) by the filing of the Certificate with the Secretary
of State of the State of Delaware in accordance with the Act.

 

B                On December 29, 1999, the Members entered into that certain
Limited Liability Company Agreement of CenterPoint Venture LLC, dated
December 29, 1999, as further amended by that certain First Amendment to the
Limited Liability Company Agreement dated as of June 26, 2001 (the “Original
Agreement”).

 

C                The Members and the Company now desire to amend and restate the
Original Agreement in its entirety pursuant to this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and intending to be legally bound, the Members hereby agree as follows:

 


ARTICLE I
DEFINITIONS

 

Section 1.1                                   Definitions.  As used in this
Agreement, the following terms have the following meanings:

 

“Act” means the Delaware Limited Liability Company Act, Title 6, §§18-10l et
seq., and any successor statute, as amended from time to time.

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession,

 

--------------------------------------------------------------------------------


 

directly or indirectly, of the power to direct the management and policies of a
Person whether through the ownership of voting securities, by contract or
otherwise.

 

“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as executed and as amended, modified, supplemented or restated from time to
time, as the context requires.

 

“Annual Operating Budget” has the meaning given in Section 6.9.

 

“Approved” or “Approval” means, with respect to any matter considered or to be
considered by the Board, the affirmative vote of a Majority of the members of
the Board.

 

“Assignee” shall have the meaning set forth in Section 9.4.

 

“Board” has the meaning set forth in Section 6.1(A).

 

“Book Value” means, with respect to any Company Property, the Company’s adjusted
basis for federal income tax purposes, adjusted from time to time to reflect the
adjustments required or permitted by Treasury Regulation Section 1.704-1
(b)(2)(iv)(d)-(g) (provided that, in the case of permitted adjustments, the
Company chooses to make such adjustments); provided, that the Book Value of any
asset contributed to the Company shall be equal to the Fair Market Value of the
contributed asset on the date of contribution.

 

“Business Day” means any day, other than Saturday, Sunday or a day banks are
authorized or required to be closed in Chicago, Illinois.

 

“Buy Sell Deposit” has the meaning set forth in Section 5.4(D)(ii).

 

“Buy-Sell Notice” has the meaning set forth in Section 5.4(A).

 

“Buy-Sell Offer” has the meaning set forth in Section 5.4(A).

 

“Buy-Sell Price” has the meaning set forth in Section 5.4(A)

 

“Buying Member” shall have the meaning set forth in Section 5.4(G).

 

“CalEast” means CalEast Industrial Investors, LLC., a California limited
liability company.

 

“CalEast Territory” means the States of Alabama, Arkansas, Connecticut,
Delaware, Florida, Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky,
Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Nebraska, New Hampshire, New Jersey, New York, North Carolina, North
Dakota, Ohio, Oklahoma, Pennsylvania, Rhode Island, South Carolina, South
Dakota, Tennessee, Vermont, Virginia, West Virginia and Wisconsin, and
Washington D.C.

 

“CalPERS” shall have the meaning set forth in Section 6.1.

 

“CalPERS Observer” shall have the meaning set forth in Section 6.1.

 

6

--------------------------------------------------------------------------------


 

“Capital Account” has the meaning set forth in Section 4.1.

 

“Capital Call” has the meaning set forth in Section 3.4.

 

“Capital Contribution” means, with respect to any Member, the contributions made
by or on behalf of such Member to the Company pursuant to Article III, which
contributions shall be noted opposite such Member’s name on Schedule 3.2, as the
same may be amended from time to time, in each case net of any liabilities
assumed by the Company from such Member in connection with such contribution and
net of any liabilities to which assets contributed by such Member in respect
thereof are subject.

 

“Cause” means (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty or
fraud with respect to the Company or any of its Subsidiaries or any of their
customers or suppliers or with respect to its Members, (ii) conduct tending to
bring the Company, its Members, or any of its Subsidiaries into public disgrace
or disrepute, (iii) substantial or repeated failure to comply with the terms of
this Agreement or to perform duties of the office held by the Executive as
reasonably directed in writing by the Board, which failure is not cured (if
curable) within five days after the Executive receives written notice thereof
from the board or, if not reasonably curable within such period, then within 45
days so long as the Executive is diligently attempting to cure and so long as
such failure does not constitute an act or conduct falling within clause (i) or
(ii) above, or (iv) negligence or willful misconduct with respect to the Company
or any of its Subsidiaries.

 

“Certificate” means the Certificate of Formation of the Company as filed with
the Secretary of State of the State of Delaware.

 

“Claim” shall have the meaning set forth in Section 5.4(G).

 

“CNT” means CenterPoint Properties Trust, a Maryland real estate investment
trust.

 

“CNT Facility Agent” shall have the meaning set forth in Section 5.4(A).

 

“CNT Loan Default” means a breach of: (i) any provision of any indebtedness of
CNT or its Affiliates which causes the Credit Facility to discontinue its
revolving feature, or (ii) any covenant applicable to CNT or its Affiliates
under the Credit Facility.

 

“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time, in effect as of the date hereof. The Board may, in
its sole discretion, treat any amendment to the Code as having been in effect as
of the date hereof, provided that such amendment does not result in a material
change in the rights or obligations of any Member under this Agreement.

 

“Commitment Period” means, with respect to each Member, the period of time
ending on June 26, 2010 at 11:59 p.m. Central Time.

 

“Company” means the Delaware limited liability company formed pursuant to the
Certificate and this Agreement, as such limited liability company may be
constituted from time to time, and including its successors.

 

7

--------------------------------------------------------------------------------


 

“Company Minimum Gain” has the meaning set forth for “partnership minimum gain”
in Treasury Regulation Section 1. 704-2( d).

 

“Company Property” means each Proposed Investment acquired by the Company.

 

“Confidential Information” means information that is not generally known to the
public and that is used, developed or obtained by the Company or any of its
Affiliates or subsidiaries in connection with their respective businesses,
including but not limited to (i) financial information and projections, (ii)
business strategies, (iii) products or services, (iv) fees, costs and pricing
structures, (v) designs, (vi) analysis, (vii) drawings, photographs and reports,
(viii) computer software, including operating systems, applications and program
listings, (ix) flow charts, manuals and documentation, (x) data bases, (xi)
accounting and business methods, (xii) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xiii) customers and clients and customer or client lists,
(xiv) copyrightable works, (xv) all technology and trade secrets, and (xvi) all
similar and related information in whatever form.

 

“Construction Properties” means those Company Properties that are under
construction and not yet part of the Collateral Pool (as that term is defined in
the Credit Facility) at the time that CalEast makes a Capital Contribution
pursuant to Section 3.4(E) hereof.

 

“Contributing Member” has the meaning set forth in Section 3.4.

 

“Credit Facility” means that certain Revolving Secured Credit Facility
(Subscription Facility) evidenced by that certain Second Amended and Restated
Credit Agreement (Subscription Facility) dated September 27, 2004, entered into
by and among the Company, Bank One, N.A. (as Administrative Agent), and the
other Lenders listed therein, together with any amendments thereto or
replacement credit facility approved by the Members and obtained by the Company.

 

“CRS” means CenterPoint Realty Services Corporation, an Illinois corporation.

 

“CRS Buy-Sell Election Notice” shall have the meaning set forth in
Section 5.4(B).

 

“CRS Funding Assurance” shall have the meaning set forth in Section 5.4(A).

 

“Default Amount” shall have the meaning set forth in Section 3.4(D)(i).

 

“Default Contribution” shall have the meaning set forth in Section 3.4(D)(ii).

 

“Default Election Notice” shall have the meaning set forth in Section 3.4(D).

 

“Default Election Period” shall have the meaning set forth in Section 3.4(D)(i).

 

“Default Loan” shall have the meaning set forth in Section 3.4(D)(i).

 

“Defaulting Member” shall have the meaning set forth in Section 3.4 (D).

 

8

--------------------------------------------------------------------------------


 

“Default Rate” means a per annum rate of interest equal to the lesser of (i)
eighteen percent (18%) and (ii) the maximum rate permitted under applicable law.

 

“Distributable Cash” means, with respect to any period of time, the sum of Net
Operating Cash Flow and Net Capital Proceeds received by the Company during such
period of time.

 

“Distribution” means a distribution made by the Company to a Member, whether in
cash, property or securities and whether by liquidating distribution or
otherwise; provided that none of the following shall be a Distribution: (a) any
redemption or repurchase by the Company or any Member of any Membership
Interests, (b) any recapitalization or exchange of securities of the Company,
(c) any subdivision or any combination of any outstanding Membership Interests,
or (d) any reasonable fees or remuneration paid to any Member in such Member’s
capacity as an Officer, consultant or other provider of services to the Company.

 

“Draw Report” shall have the meaning set forth in Section 3.4(B).

 

“Due Diligence Procedures” shall have the meaning set forth in Section 3.1.

 

“Economic Interest” means a Member’s share of the Company’s net profits, net
losses and distributions pursuant to this Agreement and the Act, but shall not
include any right to participate in the management or affairs of the Company,
including the right to vote on, consent to or otherwise participate in any
decision of the Members, or any right to receive information concerning the
business and affairs of the Company, in each case to the extent provided for
herein or otherwise required by the Act.

 

“Effective Date” means the date set forth in the first introductory paragraph of
this Agreement.

 

“Electing Member” shall have the meaning set forth in Section 9.3.

 

“Election Notice” shall have the meaning set forth in Section 9.3.

 

“Election Period” shall have the meaning set forth in Section 9.3.

 

“Emergency Capital Requirements” means capital expenditures required in the
reasonable judgment of the Officers or Members to prevent or mitigate imminent
danger to Persons or property, including Company Properties, or to prevent or
mitigate a default under the Credit Facility.

 

“ERISA” shall have the meaning set forth in Section 3.2.

 

“Escrow Account” has the meaning set forth in Section 5.2(E)(i).

 

“Executive” means any person rendering services to the Company or its
Subsidiaries, whether as an Officer, advisor, consultant, member of the Board or
otherwise.

 

“Fair Market Value” means the fair market value of the asset in question, as
determined in the good faith judgment of the Board as the amount which would be
distributable to the

 

9

--------------------------------------------------------------------------------


 

Members if the assets of the Company were sold in an orderly transaction
designed to maximize proceeds therefrom, and such proceeds were then distributed
in accordance with Section 5.2, as determined in good faith by the Board with
due regard to the value implied by any transaction giving rise to the need for a
determination of Fair Market Value, in each case without discount for minority
interest.

 

“First Hurdle Return Account” means a memorandum account established and
maintained by the Company for each Member which shall be increased on the last
day of each applicable time period by an amount equal to a return in the nature
of interest accruing on such Member’s Weighted Average Invested Capital at the
First Hurdle Return Rate, and reduced by an amount equal to the aggregate amount
of distributions received by such Member pursuant to Section 5.2(A).

 

“First Hurdle Return Rate” means a cumulative, non-compounded rate of interest
equal to ten percent (10%) per annum.

 

“Fiscal Year” means the fiscal year of the Company and shall be the same as its
taxable year, which shall be the period beginning on July 1st of a given year
and ending on June 30th of the next year unless otherwise required by the Code.
Each Fiscal Year shall commence on the day immediately following the last day of
the immediately preceding Fiscal Year.

 

“Flow Through Entity” shall have the meaning set forth in Section 3.2(C)(xii).

 

“Formation Date” means the date the Certificate was filed with the Secretary of
State of the State of Delaware.

 

“Funding Default” shall have the meaning set forth in Section 3.4(D).

 

“GAAP” shall have the meaning set forth in Section 6.9.

 

“Gross Revenues” means, with respect to a Company Property, the total income
produced by such Company Property.

 

“Indebtedness” means all indebtedness for borrowed money (including purchase
money obligations), all indebtedness under revolving credit arrangements, all
capitalized lease obligations and all guarantees of any of the foregoing.

 

“Indemnifying Member” shall have the meaning set forth in Section 11.3.

 

“Invested Capital Account” means a memorandum account maintained by the Company
with respect to each Member and each Company Property which shall reflect, as of
any date, the excess, if any, of (i) the aggregate Capital Contributions of such
Member made with respect to such Company Property over (ii) the aggregate
distributions to such Members pursuant to Section 5.2(B) and (C) made with
respect to such Company Property. For purposes of calculating the “Invested
Capital Account,” distributions made pursuant to Section 5.2(B) and (C) shall be
allocated to Company Properties (or Liquidated Properties, as applicable) in the
same ratio that each Member’s Invested Capital Account for each Company Property
(or Liquidated Property, as applicable) immediately prior to the distribution in
question bears to the aggregate Invested

 

10

--------------------------------------------------------------------------------


 

Capital Accounts for all Company Properties (or Liquidated Properties, as
applicable) immediately prior to such distribution.

 

“Investment” as applied to any Person means (i) any direct or indirect purchase
or other acquisition by such Person of any notes, obligations, instruments,
stock, securities or ownership interest (including partnership interests,
limited liability company interests and joint venture interests) of any other
Person and (ii) any capital contribution by such Person to any other Person.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, 15
U.S.C. §§80a-l through 80a-52, as amended from time to time.

 

“Investment Criteria” shall have the meaning set forth in Section 2.6.

 

“Investment Report” shall have the meaning set forth in Section 3.1.

 

“LaSalle US” shall have the meaning set forth in Section 3.4(F).

 

“Leasing Guidelines” shall have the meaning set forth in Section 6.9.

 

“Liquidated Company Property” means a Company Property that has been sold or
otherwise disposed of by the Company.

 

“Loss” shall have the meaning set forth in Section 7.5.

 

“Losses” means items of Company loss and deduction determined according to
Section 4.2.

 

“Majority” means, with respect to the Board, a majority of the members of the
Board designated by Members who, at the time in question, are not Defaulting
Members; provided, however, that for so long as CalEast is not a Defaulting
Member, (i) the vote of at least two (2) members of the Board designated by
CalEast shall be required to constitute a Majority and (ii) for purposes of
Approval over matters described in Section 6.3(B)(i)-(iii), anyone of the
members of the Board designated by CalEast shall have the right to cast an
additional deciding vote in the event of a tie; provided further, however, that
such right shall not be exercised in a manner that will cause or result in a
dissolution of the Company pursuant to Article 10 hereof.

 

“Management Agreement” shall have the meaning set forth in Section 6.7.

 

“Material Lease” shall mean a lease of a Company Property for which: (i) the net
present value of all rental payments under such lease exceeds $2,000,000, or
(ii) the premises demised thereby exceeds 100,000 square feet in size.

 

“Member” means each Person identified on Schedule A hereto as of the date hereof
who has executed this Agreement or a counterpart hereof and each Person who is
hereafter admitted as a Member in accordance with the terms of this Agreement
and the Act, in each case so long as such Person is shown on the Company’s books
and records. The Members shall constitute the “members” (as that term is defined
in the Act) of the Company. Except as expressly provided

 

11

--------------------------------------------------------------------------------


 

herein, the Members shall constitute a single class or group of members of the
Company for all purposes of the Act and this Agreement.

 

“Member Commitment” means, with respect to each Member, the amount that is set
forth opposite such Member’s name on Schedule 3.2 attached hereto which
represents the amount of the aggregate capital to be contributed by such Member
to the Company as contemplated by Section 3.4 and such Member’s Subscription
Agreement.

 

“Membership Interest” means a Member’s interest in the Company, and the right,
if any, to participate in the management of the business and affairs of the
Company, including the right, if any, to vote on, consent to, or otherwise
participate in, any decision or action of or by the Members and the right to
receive information concerning the business and affairs of the Company, in each
case to the extent expressly provided in this Agreement or otherwise required by
the Act.

 

“Net Capital Proceeds” means, with respect to any Company Property, the gross
proceeds, if any, realized by the Company from the sale, financing, refinancing
or other disposition of such Company Property or any interest therein, net of
the actual costs and expenses incurred by the Company in connection with the
transaction giving rise to such proceeds, including repayment of any
indebtedness secured by such Company Property.

 

“Net Operating Cash Flow” means, for any period (i) all cash revenues, interest,
rents and other payments received by the Company during such period (excluding
Capital Contributions and Net Capital Proceeds) less (ii) all debt service
payments and cash expenses paid by the Company during such period, including any
fees paid under the Management Agreement, and all additions to reserves
contemplated in one or more approved Annual Operating Budgets.

 

“Non-Contributing Member” shall have the meaning set forth in Section 3.4(G).

 

“Non-Defaulting Member” shall have the meaning given in Section 3.4(D).

 

“Offer Period” shall have the meaning set forth in Section 6.8.

 

“Offered Property” shall have the meaning set forth in Section 6.8.

 

“Offeree Value” has the meaning set forth in Section 5.4(A).

 

“Offeror Value” has the meaning set forth in Section 5.4(A).

 

“Officer” means each Person designated as an officer of the Company pursuant to
Article VI for so long as such Person remains an officer pursuant to the
provisions of Article VI.

 

“Person” means a natural person, partnership (whether general or limited),
limited liability company, trust, estate, association, corporation, custodian,
nominee or any other individual or entity in its own or any representative
capacity.

 

“Plan Asset Regulations” shall have the meaning set forth in
Section 3.2(C)(xii).

 

12

--------------------------------------------------------------------------------


 

“Portfolio Marketing Period” shall have the meaning set forth in Section 5.4(C).

 

“Portfolio Offeror” shall have the meaning set forth in Section 5.4(C)(ii).

 

“Portfolio Purchase Offer” shall have the meaning set forth in Section 5.4(C).

 

“Proceeding” shall have the meaning set forth in Section 7.5.

 

“Profits” means items of Company income and gain determined according to
Section 4.2.

 

“Promote” shall means any distributions received by CRS under Sections 5.2(D)(x)
and/or 5.2(E)(x).

 

“Proposed Investment” shall have the meaning set forth in Section 3.1.

 

“Qualifying Bank” means a bank or trust company that is (i) organized as a
banking association or corporation under the laws of the United States or any
State thereof, or in the District of Columbia, (ii) subject to supervision or
examination by federal, state or District of Columbia banking authorities, (iii)
with capital and surplus of not less than $250,000,000, and (iv) the debt
securities of which are rated at least “A” by Moody’s Investors Services, Inc.
or “A2” by Standard & Poor’s Ratings Group.

 

“Rejection Threshold” shall have the meaning set forth in
Section 10.1(B)(iii)(2).

 

“Sale Notice” shall have the meaning set forth in Section 6.8.

 

“Second Hurdle Return Account” means a memorandum account established and
maintained by the Company for each Member which shall be increased on the last
day of each applicable time period by an amount equal to a return in the nature
of interest accruing on such Member’s Weighted Average Invested Capital at the
Second Hurdle Return Rate, and reduced by an amount equal to the aggregate
amount of distributions received by such Member pursuant to Sections 5.2 (A) and
5.2(D)(y).

 

“Second Hurdle Return Rate” means a cumulative, non-compounded rate of interest
equal to twelve and one-half percent (12.5%) per annum.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Selling Member” shall have the meaning set forth in Section 5.4(G).

 

“Sharing Percentage” means, with respect to each Member, as of any date, the
fraction, expressed as a percentage, the numerator of which is the aggregate
Capital Contributions made by such Member and the denominator of which is the
aggregate Capital Contributions made by all of the Members, subject to
adjustment as provided in Section 3.4(D).

 

“Shortfall Amount” shall have the meaning set forth in Section 5.3.

 

“Short Term Investments” means US. Dollar denominated, readily available
instruments consisting of one or more of:

 

13

--------------------------------------------------------------------------------


 

A              interest bearing transaction accounts in a Qualifying Bank
(including, without limitation, money market accounts);

 

B                time deposits, or certificates of deposit, in a Qualifying
Bank, in each case having a maturity of one year or less;

 

C                securities that, at the date of investment, are direct
obligations of, or obligations fully guaranteed or insured by, the United States
or any agency or instrumentality of the United States having a maturity of not
more than one year from the date of purchase;

 

D               such other short-term, liquid investments having a maturity of
three months or less rated at lease “A” by Moody’s Investor’s Services, Inc. or
“A2” by Standard & Poor’s Ratings Group; and

 

E                 money market mutual funds with assets of at least
$500,000,000, substantially all of which assets consist of obligations of the
type included in clauses (i) through (iv) above.

 

“Subscription Agreement” shall have the meaning set forth in Section 3.4(A).

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association /or other business entity, a
majority of the membership, partnership or other similar ownership interest
thereof or the power to elect a majority of the members or the governing body
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control any managing director, general partner or
managing member of such limited liability company, partnership, association or
other business entity.

 

“Tax Matters Partner” shall have the meaning set forth in Section 8.2.

 

“Taxable Year” means the Company’s taxable year ending on the last day of each
calendar year (or part thereof, in the case of the Company’s last taxable year),
or such other year as is (i) required by Section 706 of the Code or (ii)
determined by the Board.

 

“Termination Date” shall mean June 26, 2012.

 

“Termination Event” shall have the meaning set forth in Section 10.1(B).

 

“Transfer” shall mean any sale, assignment, pledge, hypothecation or other
disposition of a Membership Interest, Economic Interest or Company Property.

 

14

--------------------------------------------------------------------------------


 

“Transfer Notice” shall have the meaning set forth in Section 9.3.

 

“Transferred Interest” shall have the meaning set forth in Section 9.3.

 

“Transferring Member” shall have the meaning set forth in Section 9.3.

 

“Treasury Regulations” means the Federal income tax regulations, including any
temporary or proposed regulations, promulgated under the Code, in effect as of
the date hereof. The Board may, in its sole discretion, treat any amendment to
such Treasury Regulations as having been in effect as of the date hereof,
provided that such amendment does not result in a material change in the rights
or obligations of any Member under this Agreement.

 

“Weighted Average Invested Capital” means, with respect to any Member for any
calendar quarter, the quotient obtained by dividing (i) the sum of (a) the
aggregate Invested Capital of such Member for all Company Properties as of the
first day of such quarter multiplied by the number of days in such quarter, plus
(b) the sum of the products obtained by multiplying (1) the amount of each
Capital Contribution made by such Member during such quarter by (2) the number
of days in the period commencing on the date on which such Capital Contribution
was made and ending on the last day of such quarter (inclusive) minus the sum of
the products obtained by multiplying (x) the amount of each distribution made to
such Member pursuant to Section 5.2(A) during such quarter by (y) the number of
days in the period commencing on the date on which such distribution was made
and ending on the last day of such quarter (inclusive) by (ii) the number of
days in such calendar quarter.

 

Section 1.2                                   Construction.  Whenever the
context requires, the gender of all words used in this Agreement includes the
masculine, feminine and neuter and the singular number includes the plural
number and vice versa. All references to Articles and Sections refer to articles
and sections of this Agreement, and all references to Schedules are to Schedules
attached hereto, each of which is made a part hereof for all purposes.

 

Section 1.3                                   Including.  Reference in this
Agreement to “including,” “includes” and “include” shall be deemed to be
followed by “without limitation.”

 

ARTICLE II
ORGANIZATION

 

Section 2.1                                   Formation.  The Company has been
organized as a Delaware limited liability company on the Formation Date by the
execution and filing of the Certificate under and pursuant to the Act and shall
be continued in accordance with the terms of this Agreement. The rights, powers,
duties, obligations and liabilities of the Members shall be determined pursuant
to the Act and this Agreement. To the extent that the rights, powers, duties,
obligations and liabilities of the Members are different by any provision of
this Agreement than they would be in the absence of such provision, this
Agreement shall, to the extent permitted by the Act, control.

 

Section 2.2                                   Company Name.  The name of the
Company shall be “CenterPoint Venture, LLC” and all Company business shall be
conducted in that name or such other names that comply with applicable law as
the Board may select from time to time. Notification of any

 

15

--------------------------------------------------------------------------------


 

change in the name of the Company shall be given to all Members. The Company’s
business may be conducted under its name and/or any other name or names deemed
advisable by the Board.

 

Section 2.3                                   The Certificate, Etc.  The
Certificate was filed with the Secretary of State of the State of Delaware on
the Formation Date. The Members hereby agree to execute, file and record all
such other certificates and documents, including amendments to the Certificate
and to do such other acts as may be appropriate to comply with all requirements
for the formation, continuation and operation of a limited liability company,
the ownership of property, and the conduct of business under the laws of the
State of Delaware and any other jurisdiction in which the Company may own
property or conduct business.

 

Section 2.4                                   Term of the Company.  The term of
the Company commenced on the Formation Date and shall continue in existence
until termination and dissolution thereof as determined under Section 10.1 of
this Agreement.

 

Section 2.5                                   Registered Office Registered Agent
Principal Office Other Offices.  The registered office of the Company required
by the Act to be maintained in the State of Delaware shall be the office of the
initial registered agent named in the Certificate or such other office (which
need not be a place of business of the Company) as the Board may designate from
time to time in the manner provided by law. The registered agent of the Company
in the State of Delaware shall be the initial registered agent named in the
Certificate or such other Person or Persons as the Board may designate from time
to time in the manner provided by law. The principal office of the Company shall
be at such place as the Board may designate from time to time, which need not be
in the State of Delaware, and the Company shall maintain records there. The
Company may have such other offices as the Board may designate from time to
time.

 

Section 2.6                                   Purposes.  The nature of the
business or purposes to be conducted or promoted by the Company is to acquire,
develop, own, operate, lease and sell industrial properties, either directly or
through one or more Subsidiaries or Affiliates, meeting the criteria set forth
on Schedule 2.6 hereto (the “Investment Criteria”). The Company may engage in
any and all activities necessary, desirable or incidental to the accomplishment
of the foregoing. Notwithstanding anything herein to the contrary, nothing set
forth herein shall be construed as authorizing the Company to possess any
purpose or power, or to do any act or thing, forbidden by law to a limited
liability company organized under the laws of the State of Delaware.

 

Section 2.7                                   Powers of the Company.  Subject to
the provisions of this Agreement, the Company shall have the power and authority
to take any and all actions necessary, appropriate, proper, advisable,
convenient or incidental to or for the furtherance of the purposes set forth in
Section 2.6, including, without limitation, the power either directly or through
one or more Subsidiaries or Affiliates:

 

(i)                                     to conduct its business, carry on its
operations and have and exercise the powers granted to a limited liability
company by the Act in any state or district of the United States.

 

(ii)                                  to acquire by purchase, lease,
contribution of property or otherwise, develop, rehabilitate, own, hold,
operate, maintain, finance, refinance, improve, lease, sell, convey,

 

16

--------------------------------------------------------------------------------


 

mortgage, transfer, demolish or dispose of any real or personal property that
may be necessary, convenient or incidental to the accomplishment of the purposes
of the Company;

 

(iii)                               to enter into, perform and carry out
contracts of any kind, including contracts with any Member or any Affiliate
thereof, or any agent of the Company necessary to, in connection with,
convenient to or incidental to the accomplishment of the purposes of the Company
including agreements for the management of the affairs of the Company;

 

(iv)                              to purchase, take, receive, subscribe for or
otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge,
or otherwise dispose of, and otherwise use and deal in and with, shares or other
interests in or obligations of domestic corporations, associations, general or
limited partnerships (including the power to be admitted as a partner thereof
and to exercise the rights and perform the duties created thereby), trusts,
limited liability companies (including the power to be admitted as a member or
appointed as a manager thereof and to exercise the rights and to perform the
duties created thereby) or individuals or direct or indirect obligations of the
United States any state, governmental district or municipality or of any
instrumentality of any of them;

 

(v)                                 to lend money for any proper purpose, to
invest and reinvest its funds and to take and hold real and personal property
for the payment of funds so loaned or invested;

 

(vi)                              to sue and be sued, complain and defend, and
participate in administrative or other proceedings, in its name;

 

(vii)                           to appoint agents of the Company and define
their duties and fix their compensation;

 

(viii)                        to indemnify any Person in accordance with the Act
and to obtain any and all types of insurance;

 

(ix)                                to cease its activities and cancel its
Certificate;

 

(x)                                   to negotiate, enter into, renegotiate,
extend, renew, terminate, modify, amend, waive, execute, acknowledge or take any
other action with respect to any lease, contract or security agreement in
respect of any assets of the Company;

 

(xi)                                to borrow money and issue evidences of
indebtedness and guaranty indebtedness and to secure the same by a mortgage,
pledge or other lien on the assets of the Company;

 

(xii)                             to pay, collect, compromise, litigate,
arbitrate or otherwise adjust or settle any and all other claims or demands of
or against the Company or to hold such proceeds against the payment of
contingent liabilities; and

 

(xiii)                          to make, execute, acknowledge and file any and
all documents or instruments necessary, convenient or incidental to the
accomplishment of the purpose of the Company.

 

Section 2.8                                   Board Authority.  Subject to the
provisions of this Agreement, (i) the Company may, upon the direction of the
Board, enter into and perform any and all documents,

 

17

--------------------------------------------------------------------------------


 

agreements and instruments contemplated thereby, all without any further act,
vote or approval/of any Member, and (ii) the Board may authorize any Person
(including any Member or Officer) to enter into and perform any and all
documents, agreements and instruments on behalf of the Company. Each person so
authorized by the Board, whether pursuant to this Agreement or subsequent action
of the Board, shall be deemed a “manager” for purposes of the Act.

 

Section 2.9                                   Foreign Qualification.  Prior to
the Company’s conducting business in any jurisdiction other than Delaware, the
Board shall cause the Company to comply with all requirements necessary to
qualify the Company as a foreign limited liability company in that jurisdiction.
At the request of the Board or any Officer, each Member shall execute,
acknowledge, swear to and deliver any or all certificates and other instruments
conforming with this Agreement that are necessary or appropriate to qualify,
continue and terminate the Company as a foreign limited liability company in all
such jurisdictions in which the Company may conduct business.

 

Section 2.10                            No State-Law Partnership.  The Members
intend that the Company shall not be a partnership (including a general or
limited partnership) or joint venture, and that no Member shall be a partner or
joint venturer of any other Member by virtue of this Agreement, for any purposes
other than federal and, if applicable, state tax purposes, and neither this
Agreement nor any other document entered into the Company or any Member shall be
construed to suggest otherwise. The Members intend that the Company shall be
treated as a partnership for federal and, if applicable, state income tax
purposes, and each Member and the Company shall file all tax returns and shall
otherwise take all tax and financial reporting positions in a manner consistent
with such treatment.

 

ARTICLE III
COMPANY INVESTMENTS; MEMBERSHIP; CAPITAL CONTRIBUTIONS

 

Section 3.1                                   Company Investments.  During the
Commitment Period, CRS shall endeavor to identify and cause the Company to
acquire properties generally conforming with the Investment Criteria identified
from time to time by CRS for possible acquisition by the Company (“Proposed
Investments”). With respect to each Proposed Investment, the Company shall
deliver to the Board a report which shall contain the information set forth in
Schedule 3.1(a) attached hereto (an “Investment Report”). The Board shall have
ten (10) Business Days from the date of the delivery of the Investment Report
within which to approve or disapprove the commencement of due diligence for the
possible acquisition of the Proposed Investment by the Company. In the event
that the Board does not take any action within such ten (10) Business Day
period, the Board shall be deemed to have disapproved the Proposed Investment.
Upon the Approval of the Board in accordance with this Section 3.1, the Company
shall perform or cause to be performed the due diligence procedures set forth on
Schedule 3.1(b) (the “Due Diligence Procedures”). Upon completion of the Due
Diligence Procedures, the Company shall report the results of the due diligence
review to the Board for its Approval. The Board shall thereafter have two (2)
Business Days to review the results of the due diligence review, and, if the
information regarding such Proposed Investment obtained through the Due
Diligence Procedures is acceptable to the Board, the Board shall authorize and
direct the Officers to complete the acquisition of such Proposed Investment. If
the Board shall fail to Approve a Proposed Investment within two (2) Business
Days after receiving the results of the due diligence review, then such Proposed

 

18

--------------------------------------------------------------------------------


 

Investment shall be deemed disapproved. In the event the Board disapproves the
Proposed Investment, then the Member or its Affiliates whose Board members voted
to approve such Proposed Investment shall be permitted to acquire such Proposed
Investment on terms not materially more favorable than those offered to the
Company.

 

Section 3.2                                   Members.

 

(A)                              Names, etc. The names, residence, business or
mailing addresses, Member Commitments and Capital Contributions of each Member
are set forth on Schedule 3.2. Any reference in this Agreement to Schedule 3.2
shall be deemed to be a reference to Schedule 3.2 as amended and in effect from
time to time in accordance with the terms of this Agreement. Each Person listed
on Schedule 3.2 shall, upon his, her or its execution of this Agreement or
counterpart thereto, be admitted to the Company as a Member of the Company.

 

(B)                                Loans by Members. No Member, as such, shall
be required to lend any funds to the Company or to make any contribution of
capital to the Company, except as otherwise required by applicable law, this
Agreement, such Member’s Subscription Agreement, or any other written agreement
between such Member and the Company explicitly requiring the making of capital
contributions. Any Member may, with the approval of the Board, make loans to the
Company, and any loan by a Member to the Company shall not be considered to be a
Capital Contribution. Such loans shall be on such terms as shall be specified
and agreed to by the Board.

 

(C)                                Representations and Warranties of Members. 
Each Member hereby represents and warrants to the Company and acknowledges that:

 

(i)                                     such Member has knowledge and experience
in financial and business matters and is capable of evaluating the merits and
risks of an investment in the Company and making an informed investment decision
with respect thereto;

 

(ii)                                  such Member has reviewed and evaluated all
information necessary to assess the merits and risks of his, her or its
investment in the Company and has had answered to its satisfaction any and all
questions regarding such information;

 

(iii)                               such Member is able to bear the economic and
financial risk of an investment in the Company for an indefinite period of time;

 

(iv)                              such Member is acquiring Membership Interests
in the Company for investment only and not with a view to, or for resale in
connection with, any distribution to the public or public offering thereof;

 

(v)                                 the Membership Interests in the Company have
not been registered under the securities laws of any jurisdiction and cannot be
disposed of unless they are subsequently registered and/or qualified under
applicable securities laws and the provisions of this Agreement have been
complied with;

 

(vi)                              the execution, delivery and performance of
this Agreement have been duly authorized by such Member and do not require such
Member to obtain any consent or approval that has not been obtained and do not
contravene or result in a default under any provision of any

 

19

--------------------------------------------------------------------------------


 

law or regulation applicable to such Member or other governing documents or any
agreement or instrument to which such Member is a party or by which such Member
is bound, and the Person executing this Agreement on behalf of such Member has
been duly authorized to do so;

 

(vii)                           the determination of such Member to invest in
the Company has been made by such Member independent of any other Member and
independent of any statements or opinions as to the advisability of such
purchase or as to the properties, business, prospects or condition (financial or
otherwise) of the Company and its subsidiaries which may have been made or given
by any other Member or by any Affiliate or agent of any other Member;

 

(viii)                        this Agreement is valid, binding and enforceable
against such Member in accordance with its terms;

 

(ix)                                if a Member is a partnership, limited
liability company or other entity classified as a partnership for federal income
tax purposes, or a grantor trust (within the meaning of Sections 671-679 of the
Code) or an S corporation (within the meaning of Section 1361 of the Code)
(each, a “Flow Through Entity”), that either: (a) no Person will own, directly
or indirectly through one or more flow-through entities, an interest in such
Member where more than seventy percent (70%) of the value of the Person’s
interest in such Member is attributable to such Member’s investment in the
Company; or (b) if one or more Persons will own, directly or indirectly through
one or more Flow-Through Entities, an interest in such Member where more than
seventy percent (70%) of the value of the Person’s interest in such Member is
attributable to the Member’s investment in the Company, neither the Member nor
any such Person has or will have any intent or purpose of having such Person
invest in the Company indirectly through Member in order to enable the Company
to satisfy the 100-Member limitation in Treas. Reg. §1.7704-1(h) (the private
placement safe harbor from publicly traded status);

 

(x)                                   unless such Member has notified the Board
to the contrary, that such Member: (a) is a United States Person within the
meaning of Section 7701 of the Code (i.e., is not any of the following (as
defined in the Code): a non-resident alien individual, foreign partnership,
foreign corporation, foreign estate, foreign trust, other foreign entity or
organization, or grantor trust having a foreign person as an owner): (b) shall
notify the Company within sixty (60) days of the date such Member ceases to be a
United States Person; and (c) may be asked to recertify its non-foreign status
at periodic intervals (and that this information may be disclosed to the
Internal Revenue Service);

 

(xi)                                if such Member will beneficially own ten
percent (10%) or more of the Membership Interests in the Company, the Member is
not an “investment company” as defined in the Investment Company Act nor is the
Member itself relying on Section 3(c)(1) or Section 3(c )(7) of the Investment
Company Act as an exemption from classification as an “investment company;” and

 

(xii)                             such Member is not holding and, for the term
of the Company, will not hold “plan assets,” as that term is defined in the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or the
rules and regulations promulgated thereunder, including, without limitation, the
Department of Labor Regulations Section 2510.3-101 the “Plan Asset
Regulations”), and, consequently, the administration and management of the
Company and the

 

20

--------------------------------------------------------------------------------


 

investment of the Company’s assets are not, and will not be, subject to the
fiduciary duty requirements of ERISA.

 

Section 3.3                                   No Liability of Members.

 

(A)                              No Liability. Except as otherwise required by
applicable law, no Member shall have any personal liability whatsoever in such
Member’s capacity as a Member, whether to the Company, to any of the other
Members, to the creditors of the Company or to any other third party, for the
debts, liabilities, commitments or any other obligations of the Company or for
any losses of the Company. Each Member shall be liable only to make such
Member’s Capital Contributions to the Company pursuant to its Member Commitment
and Subscription Agreement and the other payments provided expressly herein.

 

(B)                                Distributions. In accordance with the Act and
the laws of the State of Delaware, a member of a limited liability company may,
under certain circumstances, be required to return amounts previously
distributed to such member. It is the intent of the Members that no distribution
to any Member pursuant to Article V hereof shall be deemed a return of money or
other property paid or distributed in violation of the Act. The payment of any
such money or distribution of any such property to a Member shall be deemed to
be a compromise within the meaning of the Act, and the Member receiving any such
money or property shall not be required to return to any Person any such money
or property. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
make any such payment, such obligation shall be the obligation of such Member
and not of any other Member.

 

Section 3.4                                   Capital Contributions.

 

(A)                              Each Member, by execution of this Agreement and
the agreement of even date herewith between such Member and the Company, as the
same may be amended from time to time (a “Subscription Agreement”), pursuant to
which such Member agreed to acquire its Membership Interest in the Company,
agrees to make Capital Contributions up to the amount of its Member Commitment
in accordance with the terms of this Agreement.

 

(B)                                The Company may through its Officers call
Capital Contributions by the Members from time-to-time (each a “Capital Call”)
in accordance with a Draw Report (as defined below). With respect to each such
Capital Call, the Members shall make Capital Contributions to the Company equal
to the aggregate amount of such Capital Call pro rata based upon their relative
Member Commitments. With respect to each Capital Call, the Officers shall
deliver to the Members along with written notice of such Capital Call a detailed
description of the use of the proceeds thereof and the particular items being
funded thereby in substantially the form of Exhibit 1 (a “Draw Report”), which
the Officers shall deliver to the Members on or before (i) the fifth (5th)
Business Day prior to the date upon which the funding of any Capital Call is due
or (ii) with respect to any Capital Call required to fund Emergency Capital
Requirements, as far in advance of the date upon which the funding of such
Capital Call is due as the circumstances reasonably permit. The Officers shall
provide a detailed written report to the Board regarding any Emergency Capital
Requirements as promptly as practicable following the occurrence of the event or
events giving rise thereto specifying the circumstances of such emergency
situation and

 

21

--------------------------------------------------------------------------------


 

the recommendations of the Officers with respect thereto. The Officers (and,
with respect to items (ii) and (iii) below, each Member) shall be authorized to
make Capital Calls and issue Draw Reports only with respect to: (i) the
acquisition of Proposed Investments previously Approved by the Board; (ii)
capital expenditures with respect to one or more Company Properties to the
extent provided for in the current Annual Operating Budget for such Company
Property; (iii) Emergency Capital Requirements; and (iv) such other matters as
may be Approved by the Board from time to time.

 

(C)                                All Capital Calls that are consistent with
the foregoing provisions of Sections 3.4(A) and (B) shall be paid in US. Dollars
within five (5) Business Days following receipt of the Draw Report therefor. Any
and all amounts that are called by the Board and that are not immediately
applied for the purpose called shall be (i) returned to the funding Members or
(ii) invested by the Board in the name of the Company in Short Term Investments
until such time as they are applied for the purpose called. During the
Commitment Period, any amounts returned to the funding Members pursuant to this
Section 3.4(C) together with all distributions to the Members pursuant to
Sections 5.2(B) and (C): (i) shall reduce each such Member’s Capital Account by
the amount returned to each such Member, (ii) shall restore the Member
Commitment of each such Member by the amount returned to each such Member, and
(iii) may be recalled by the Board in accordance with this Agreement.

 

(D)                               If a Member fails to make, in a timely
fashion, a Capital Contribution to the Company equal to its pro rata portion of
the aggregate amount of the Capital Call therefore based upon its relative
Member Commitment when called by the Officers or the Board in accordance with
this Section 3.4 (a “Funding Default”), the Officers shall deliver to such
Member (a “Defaulting Member”) a written notice of such Funding Default. If the
Member fails to cure such Funding Default within three (3) Business Days after
such written notice, the Company shall have all rights and remedies as are
available at law or in equity to compel the Defaulting Member to make the
required Capital Contribution. In addition, the Officers shall provide written
notice of any Funding Default (the “Default Election Notice”) to each Member who
has timely funded its Member Commitment (a “Non-Defaulting Member”) as quickly
as reasonably practical pursuant to which such Non-Defaulting Members may elect
to exercise any of the rights and remedies in respect of such Funding Default
specified in clauses (i) and (ii) below:

 

(i)                                     Each Non-Defaulting Member may elect in
writing to make a loan (a “Default Loan”) to the Defaulting Member to fund all
or a portion of the amount of the Defaulting Member’s required contribution of
capital (the principal amount of any such unsatisfied obligation being the
“Default Amount”), and such Default Loan, if any, shall be paid directly to the
Company by the Non-Defaulting Member and treated by the Company as a Capital
Contribution to the Company by the Defaulting Member. A Default Loan shall earn
interest at the Default Rate, and shall be secured by the Defaulting Member’s
interest in the Company and repaid out of the first distributions made to such
Defaulting Member pursuant to this Agreement. No Non-Defaulting Member shall be
obligated to make any Default Loan. If, at the end of the fifteen (15) calendar
day period following delivery of the Default Election Notice (the “Default
Election Period”), the aggregate amount of the Default Loan(s) committed by the
Non-Defaulting Members is equal to or greater than one hundred percent (100%) of
the Default Amount, then each such Non-Defaulting Member shall make a Default
Loan in an amount determined in accordance with the amount committed to by such
Non-Defaulting Members. If, at

 

22

--------------------------------------------------------------------------------


 

the end of the Default Election Period, the aggregate amount of the Default
Loan(s) committed by the Non-Defaulting Members is less than one hundred percent
(100%) of the Default Amount, then each such Non-Defaulting Members may make
such Default Loan(s) in the amount committed to by such Non-Defaulting Members,
or in such greater amount as such Non-Defaulting Members may agree to advance up
to the Default Amount. A Default Loan: (A) shall reduce the unfunded portion of
the Member Commitment of a Defaulting Member and shall be deemed to have been
contributed thereby to the Company on behalf of the Defaulting Member; (B) shall
not reduce the unfunded portion of the Member Commitment of the participating
Non-Defaulting Members; and (C) shall not release the Defaulting Member from its
obligations to fund the remaining unfunded portion of its Member Commitment. The
Defaulting Member may cause any such Default Loan to be repaid at any time by
payment to such Non-Defaulting Members of the outstanding principal balance of
and all accrued but unpaid interest on such Default Loan at the Default Rate in
accordance with the amount of the Default Amount loaned by each Non-Defaulting
Member. In the event that any Default Loan (or portion thereof) remains unpaid
following final winding-up and liquidation of the Company, then the
Non-Defaulting Member making such Default Loan shall have all of its rights and
remedies against the Defaulting Member with respect to the collection of any
unpaid balance, including accrued but unpaid interest thereon, from the
Defaulting Member. The Defaulting Member shall execute and deliver all
instruments and documents reasonably requested by the Non-Defaulting Member(s)
to evidence and secure such Default Loan. Upon repayment of all such Default
Loan(s), the Defaulting Member shall no longer be a Defaulting Member for
purposes of this Agreement.

 

(ii)                                  In the event that any Default Loan (or
portion thereof) remains unpaid for a period of three (3) months after the date
of the making of the Default Loan, each Non-Defaulting Member making such
Default Loan may elect in writing to convert the outstanding amount of such
Default Loan to an additional contribution of capital to the Company (a “Default
Contribution”). Upon such conversion to a Default Contribution by any of the
Non-Defaulting Members, the Board shall recalculate the Members’ Sharing
Percentages, effective as of the date of such conversion to a Default
Contribution, so that each Member’s Sharing Percentage equals the percentage
equivalent of the quotient determined by dividing (x) the sum of (i) 200% of the
amount of all Default Contributions made by such Member plus (ii) 100% of all
other Capital Contributions made by such Member minus (iii) 100% of all Default
Contributions made by the other Member in respect of Funding Defaults by such
Member by (y) the sum of all Capital Contributions made by all Members. In
addition, in the event the Defaulting Member is CRS, the Promote shall be
reduced by a percentage which equals the percentage reduction in the Sharing
Percentage resulting from the formula set forth immediately above. An example of
the operation of this provision is attached hereto as Schedule 3.4(D).

 

(E)                                 If CalEast assumes CNT’s construction
completion guaranty obligations under the Credit Facility pursuant to the terms
of the Credit Facility, then the Company shall be deemed to have made a Capital
Call to CRS in the amount equal to its pro rata portion of all payments made by
CalEast under the construction completion guaranty. In the event that CRS does
not make a Capital Contribution based upon such deemed Capital Call within the
time period set forth in Section 3.4(C) above, then (i) CRS shall immediately be
deemed to be a Defaulting Member, and (ii) any payments made by CalEast as a
result of such assumption shall be deemed to be a Default Contribution by
CalEast up to CalEast’s pro rata share of such payment as based upon its

 

23

--------------------------------------------------------------------------------


 

relative Member Commitment in accordance with Section 3.4(D)(ii) without regard
to the time periods set forth in Section 3.4(D)(ii).

 

(F)                                 If a Member is required to and makes a
payment under the Credit Facility as a result of its pledge of its Subscription
Agreement thereunder (such Member being a “Contributing Member”), then such
payment shall be deemed to be a Capital Contribution hereunder pursuant to a
Capital Call to the Contributing Member in the amount equal to the Contributing
Member’s pro rata share of the payment made thereby based upon its relative
Member Commitment. The Company shall be deemed to have simultaneously made a
Capital Call to the other Member in an amount equal to such other Member’s pro
rata share of such payment based upon its relative Member Commitment. In the
event that the other Member does not make a Capital Contribution based upon such
deemed Capital Call within the time period set forth in Section 3.4(C) above,
then (i) the other Member shall immediately be deemed to be a Defaulting Member,
and (ii) the Contributing Member shall be deemed to have made a Default
Contribution in the amount of the deemed Capital Call to the other Member in
accordance with Section 3.4(D)(ii) without regard to the time periods set forth
in Section 3.4(D)(ii). For purposes of this Section 3.4(F), any payments
required to be made by either CNT, CalPERS or LaSalle US Holdings, Inc.
(“LaSalle US”) pursuant to their respective guarantees given in connection with
the Credit Facility shall be treated as if (i) CRS (with respect to CNT), or
(ii) CalEast (with respect to CalPERS and LaSalle US) were required to make a
payment under the Credit Facility as a result of their pledge of a Subscription
Agreement thereunder.

 

(G)                                If a Member is required to but fails to make
a payment under the Credit Facility as a result of its pledge of its
Subscription Agreement under the Credit Facility (a “Non Contributing Member”),
such failure shall be a Funding Default by the Non-Contributing Member in the
amount of the payment required to have been funded, and if the Non-Contributing
Member does not fund such amount within the time period set forth in
Section 3.4(C) above, then the other Member shall have the right to elect to
make a Default Loan in accordance with Section 3.4(D)(i) or to make a Default
Contribution in accordance with Section 3.4(D)(ii) without regard to the time
periods set forth in said Section 3.4(D).

 

Section 3.5                                   Certification of Membership
Interests.  The Company may in its discretion issue certificates to the Members
representing the Membership Interests held by such Member.

 

Section 3.6                                   Other Activities.  Subject to the
other express provisions of this Agreement and any other agreements with the
Company, including, without limitation, any services agreements to which a
Member or Affiliate of a Member may be a party, each Member, member of the Board
or Officer of the Company, at any time and from time to time may engage in and
own interests in other business ventures of any type and description,
independently or with others (including business ventures in competition with
the Company). In this regard, CalEast recognizes that CRS and its Affiliates are
in the business of acquiring, developing, owning, leasing, operating and selling
real property and interests therein for profit and engaging in all activities
related or incidental thereto. Neither the Company nor CalEast nor any Affiliate
of CalEast shall have any right by virtue of this Agreement or the Company
relationship created hereby in or to any ventures or activities of CRS and its
Affiliates or to the income or proceeds derived therefrom or the pursuit of such
other ventures or opportunities by CRS and its Affiliates, even if competitive
with the business of the Company, and the same are hereby

 

24

--------------------------------------------------------------------------------


 

consented to by CalEast. Similarly, CRS recognizes that CalEast and its
Affiliates are in the business of acquiring, developing, owning, leasing,
operating and selling real property and interests therein for profit and
engaging in all activities related or incidental thereto. Neither the Company
nor CRS nor any Affiliate of CRS shall have any right by virtue of this
Agreement or the Company relationship created hereby in or to any ventures or
activities of CalEast and its Affiliates or to the income or proceeds derived
therefrom or the pursuit of such other ventures or opportunities by CalEast and
its Affiliates, even if competitive with the business of the Company, and the
same are hereby consented to by CRS. CRS and its Affiliates shall not be
obligated to present to the Company any particular investment opportunity,
whether or not consistent with the Investment Guidelines, and CRS and its
Affiliates shall have the right to take for its own account any particular
investment opportunity. Notwithstanding the foregoing, CRS hereby consents and
agrees for itself and on behalf of its Affiliates that CRS shall not, and shall
not cause or permit its Affiliates to, form any investment fund or partnership
with one or more pension funds, insurance companies or other institutional
investors, on a “blind pool” or “unspecified” basis, for the purpose of
acquiring and developing industrial properties prior to the expiration of the
Commitment Period, without the prior written consent of CalEast, which consent
shall be given or withheld in CalEast’s sole and absolute discretion, unless the
opportunity to invest in such investment fund or partnership shall have first
been offered to CalEast and CalEast shall have declined to invest in such fund
or partnership.

 

Section 3.7                                   Credit Facility.  Each Member
shall take all acts and execute and deliver all documents as are reasonably
required of such Member to comply with the terms of Section 7.1.11 of the Credit
Facility.

 

ARTICLE IV CAPITAL ACCOUNTS

 

Section 4.1                                   Establishment and Determination of
Capital Accounts.  A capital account (“Capital Account”) shall be established
for each Member on the books of the Company. Each Member’s Capital Account shall
be (a) increased by any Capital Contributions made by such Member pursuant to
the terms of this Agreement (including, without limitation, the amount of any
Default Contributions made by such Member) and such Member’s share of Profits,
the amount of any Company liabilities that are assumed by such Member and any
other items of income and gain allocated to such Member pursuant to Article V,
(b) decreased by such Member’s share of Loss, any distributions to such Member
of cash or the Fair Market Value of any other Company property (net of
liabilities assumed by such Member and liabilities to which such property is
subject) distributed to such Member, the amount of any liabilities of such
Member that are assumed by the Company and any other deduction allocated to such
Member pursuant to Article V, and (c) adjusted as otherwise required by the Code
and the regulations thereunder, including but not limited to, the rules of
Treasury Regulation Section 1.704-1 (b)(2)(iv). Any references in this Agreement
to the Capital Account of a Member shall be deemed to refer to such Capital
Account as the same may be increased or decreased from time to time as set forth
above.

 

Section 4.2                                   Computation of Amounts.  For
purposes of computing the amount of any item of Company income, gain, loss or
deduction to be allocated pursuant-to this Article IV and to be reflected in the
Capital Accounts, the determination, recognition and classification of any such
item shall be the same as its determination, recognition and classification for
federal income

 

25

--------------------------------------------------------------------------------


 

tax purposes (including any method of depreciation, cost recovery or
amortization used for this purpose), provided that:

 

(A)                              the computation of all items of income, gain,
loss and deduction shall include tax-exempt income and those items described in
Treasury Regulation Section 1.704-1 (b )(2)(iv)(i), without regard to the fact
that such items are not includable in gross income or are not deductible for
federal income tax purposes;

 

(B)                                if the Book Value of any Company property is
adjusted pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f),
the amount of such adjustment shall be taken into account as gain or loss from
the disposition of such property and the amount of such gain or loss shall be
allocated according to Section 5.5 to the Members immediately prior to the event
that causes the calculation of such gain or loss;

 

(C)                                items of income, gain, loss or deduction
attributable to the disposition of Company property having a Book Value that
differs from its adjusted basis for tax purposes shall be computed by reference
to the Book Value of such property;

 

(D)                               items of depreciation, amortization and other
cost recovery deductions with respect to Company property having a Book Value
that differs from its adjusted basis for tax purposes shall be computed by
reference to the property’s Book Value in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(g);

 

(E)                                 to the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Sections 732(d), 734(b) or
743(b) is required, pursuant to Treasury Regulation Section 1.704-1
(b)(2)(iv)(m), to be taken into account in determining Capital Accounts, the
amount of such adjustment to the Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis); and

 

(F)                                 to the extent that the Company distributes
any asset in kind to the Members, the Company shall be deemed to have realized
Profit or Loss thereon in the same manner as if the Company had sold such asset
for an amount equal to the Fair Market Value (as determined by all the Members)
of such asset or, if greater and otherwise required by the Code, the amount of
debts to which such asset is subject.

 

Section 4.3                                   Negative Capital Accounts.  No
Member shall be required to pay to the Company or any other Member any deficit
or negative balance which may exist from time to time in such Member’s Capital
Account.

 

Section 4.4                                   Company Capital.  No Member shall
be paid interest on any Capital Contribution to the Company or on such Member’s
Capital Account, and no Member shall have any right (a) to demand the return of
such Member’s Capital Contribution or any other distribution from the Company
(whether upon resignation, withdrawal or otherwise), except upon dissolution of
the Company pursuant to Article X hereof, or (b) to cause a partition of the
Company’s assets; provided, however, that the interest restrictions in this
paragraph shall not apply to a Default Loan the maker of which shall be entitled
to interest at the Default Rate as provided in Section 3.4.

 

26

--------------------------------------------------------------------------------


 

Section 4.5                                   Adjustments to Book Value.  The
Company shall adjust the Book Value of its assets to fair market value in
accordance with Treasury Regulation §1.704-1(b)(2)(iv)(f) as of the following
times: (i) at the Board’s discretion in connection with the issuance of
Membership Interests in the Company; (ii) at the Board’s discretion in
connection with the distribution by the Company to a Member of more than a de
minimis amount of Company assets, including money, if as a result of such
distribution, such Member’s interest in the Company is reduced; and (iii) the
liquidation of the Company within the meaning of Treasury Regulation
Section 1.704-1 (b)(2)(ii)(g). Any such increase or decrease in Book Value of an
asset shall be allocated as a Profit or Loss to the Capital Accounts of the
Members under Section 5.5 (determined immediately prior to the acceptance of
additional capital).

 

Section 4.6                                   Compliance With Section 1.
704-l(b).  The provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Section 1.704-1(b) of the Treasury
Regulations, and shall be interpreted and applied in a manner consistent with
such Treasury Regulations. In the event the Board shall determine that it is
prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto (including, without limitation, debits or credits relating to
liabilities which are secured by contributed or distributed property or which
are assumed by the Company or any Member), are computed in order to comply with
such regulation, the Board may make such modification, provided that it is not
likely to have a material effect on the amount distributable to any Member
pursuant to Section 5.2 hereof upon the dissolution of the Company. The Board
also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Members and the amount of
Company capital reflected on the Company’s balance sheet, as computed for book
purposes, in accordance with Treas. Reg. §1.704-1(b)(iv)(g), and (ii) make any
appropriate modifications in the event unanticipated events might otherwise
cause this Agreement not to comply with Treas. Reg. § 1.704-1 (b).

 

Section 4.7                                   Transfer of Capital Accounts.  The
original Capital Account established for each substituted Member shall be in the
same amount as the Capital Account of the Member which such substituted Member
succeeds, at the time such substituted Member is admitted to the Company. The
Capital Account of any Member whose interest in the Company shall be increased
or decreased by means of the transfer to it of all or part of the Interest of
another Member shall be appropriately adjusted to reflect such transfer. Any
reference in this Agreement to a Capital Contribution of or distribution to a
Member that has succeeded any other Member shall include any Capital
Contributions or distributions previously made by or to the former Member on
account of the Interest of such former Member transferred to such Member.

 

ARTICLE VARTICLE V
DISTRIBUTIONS; ALLOCATIONS OF PROFITS AND LOSSES

 

Section 5.1                                   Generally.  Subject to the
provisions of Section 18-607 of the Act and to the provisions of this Article V,
the Board shall have sole discretion regarding the amounts and timing of
distributions to Members, in each case subject to the retention and
establishment of or reserves of, or payment to third parties of, such funds as
it deems necessary with respect to the reasonable business needs of the Company
which shall include the payment or the making of provision for the payment when
due of the Company’s obligations, including (i) the payment of any and all fees
and expenses or any other obligations of the Company, and (ii) acquisition of

 

27

--------------------------------------------------------------------------------


 

Proposed Investments on behalf of the Company. Notwithstanding the foregoing,
the Board, unless a Majority of the Board disapproves, shall provide for
distributions to Members at least once per calendar quarter. The making of
distributions hereunder shall be subject to the terms and conditions of any
indebtedness for borrowed money incurred by the Company or its Subsidiaries.

 

Section 5.2                                   Distributable Cash
Distributions.   Subject to Section 5.1, distributions of Distributable Cash
pursuant to this Section 5.2 shall be made, to the extent of Distributable Cash,
on a quarterly basis at the end of each calendar quarter, to each Member in the
following order and priority:

 

(A)                              First, to the Members, in accordance with their
respective Sharing Percentages, until each Member’s First Hurdle Return Account
has been reduced to zero;

 

(B)                                Second, to the Members, in accordance with
their respective Sharing Percentages, until each Member’s Invested Capital
Account, with respect to each Company Property giving rise to the Net Capital
Proceeds then being distributed, has been reduced to zero;

 

(C)                                Third, to the Members, in accordance with
their respective Sharing Percentages, until each Member’s Invested Capital
Account, with respect to all Liquidated Company Properties, has been reduced to
zero;

 

(D)                               Fourth, subject to sub-paragraphs
5.2(E)(i)-(iv) below, (x) thirty-three and one-third percent (33 1/3%) to CRS,
and (y) sixty-six and two-thirds percent (66 2/3%) to the Members in accordance
with their respective Sharing Percentages until each Member’s Second Hurdle
Return Account has been reduced to zero; and

 

(E)                                 Fifth, subject to sub-paragraphs (i) through
(iv) below, (x) fifty percent (50%) to CRS, and (y) fifty percent (50%) to the
Members in accordance with their respective Sharing Percentages.

 

(i)                                     From and after the occurrence of a CNT
Loan Default (a) CRS shall be a Defaulting Member and (b) the amount of
Distributable Cash that would otherwise be distributed to CRS from Net Capital
Proceeds as the Promote shall be paid instead to a segregated account
established by the Company (the “Escrow Account”) in accordance with
Section 5.2(E)(iv) below.

 

(ii)                                  In the event that CalEast makes a Capital
Contribution pursuant to Section 3.4(E) which results in a Default Contribution
made by CalEast on behalf of CRS, the amount of Distributable Cash that would
otherwise be distributed to CRS as the Promote from and after such date shall be
reduced by the amount of Distributable Cash generated by Construction
Properties, after payment of those amounts required to be distributed to the
Members pursuant to Sections 5.2(A), (B) and (C) from and after such date, and
such amount shall be paid to the Members in accordance with their respective
Sharing Percentages.

 

(iii)                               In the event that CalEast makes a Capital
Contribution pursuant to Section 3.4(F) which results in a Default Contribution
made by CalEast on behalf of CRS, the amount of Distributable Cash that would
otherwise be distributed to CRS as the Promote above from and

 

28

--------------------------------------------------------------------------------


 

after such date shall be paid instead to the Members in accordance with their
respective Sharing Percentages.

 

(iv)                              The Company shall be entitled at any time to
withdraw from the Escrow Account: (a) all interest, fees, contributions and
expenses chargeable against the remaining unfunded commitment of CRS and any
other amounts owed by CRS to the Company, including, without limitation, any
Shortfall Amount, except to the extent such interest, fees, contributions,
expenses and other amounts are assumed by any other Member pursuant to
Section 3.4 above; and (b) all amounts that would, were it not for the Escrow
Account, be distributed to the Members in accordance with clause (ii) or (iii)
above, such amounts to be drawn from the Escrow Account by the Company and
distributed to the Members in accordance with clauses (ii) and (iii) above as
from time to time may be necessary. Any amounts paid to the Company from the
Escrow Account on account of any Shortfall Amount shall be distributed by the
Company to the Members in accordance with their respective Shortfall Amounts. If
all indebtedness under the Credit Facility is repaid at Maturity (as that term
is defined in the Credit Facility), then the assets held in the Escrow Account
at that time will be distributed to CNT, subject to adjustment and payment of
any Shortfall Amount as provided in Section 5.3 below. Otherwise, the assets
held in the Escrow Account at that time will be distributed to each Member in
accordance with their respective Sharing Percentages.

 

Section 5.3                                   Possible Annual Adjustment.  If,
at the end of the Fiscal Year of the Company, any Member shall have a positive
balance in either its First Hurdle Return Account and/or its Second Hurdle
Return Account or in its Invested Capital Account with respect to any Liquidated
Company Property (collectively, the “Shortfall Amount”), and CRS shall have
received distributions in respect of the Promote, then CRS shall promptly pay to
the Company the lesser of (i) the amount of such distributions received by CRS
in respect of the Promote and (ii) the aggregate Shortfall Amounts for all
Members, and such amount shall be distributed by the Company to the Members in
accordance with their respective Shortfall Amounts; provided, however, that CRS
shall be entitled to offset all amounts then Approved by the Board to be
distributed to CRS against the amount that it is required to pay to the Company.

 

Section 5.4                                   Buy-Sell.

 

(A)                              Upon the occurrence of a CNT Loan Default, CRS
shall have thirty (30) days from the date of the receipt by CNT of written
notice of such default from the administrative agent of the loan facility that
is then in default (the “CNT Facility Agent”) to provide to CalEast written
assurance from the CNT Facility Agent that CRS can continue to fund its
obligations under its Subscription Agreement (the “CRS Funding Assurance”). In
the event that CRS fails to provide CalEast with the CRS Funding Assurance
within such thirty (30) day period, CalEast shall thereafter have the right to
make a Buy-Sell Offer (a “Buy-Sell Offer”) to CRS pursuant to the terms of this
Section 5.4. To make a Buy-Sell Offer, CalEast shall provide to CRS written
notice (a “Buy-Sell Notice”) of its offer to purchase CRS’ s Membership
Interest, which Buy-Sell Notice shall specify the amount offered by CalEast for
a one hundred percent (100%) interest in the Company Properties (the “Buy-Sell
Price”), and a statement of the amount that CRS would receive (the “Offeree
Value”) and the amount CalEast would receive (the “Offeror Value”) on account of
their respective Membership Interests if (i) all of the Company Properties were
sold for the Buy-Sell Price, (ii) all liabilities of the Company were paid in
full (including amounts due

 

29

--------------------------------------------------------------------------------


 

under the Credit Facility), and (iii) the remaining proceeds of the Company were
distributed to the Members in accordance with Section 5.2.

 

(B)                                Upon receipt of a Buy-Sell Notice, CRS shall
have thirty (30) days thereafter to elect, by written notice to CalEast signed
by or on behalf of CRS (the “CRS Buy-Sell Election Notice”), either to:

 

(i)                                     sell its Membership Interest to CalEast
for a cash purchase price equal to the Offeree Value; or

 

(ii)                                  purchase the Membership Interest of
CalEast for a cash purchase price equal to the Offeror Value; or

 

(iii)                               cause the Company to market the Company
Properties for sale to any Person;

 

provided that failure by CRS to serve such a written notice on CalEast within
such thirty (30) day period shall be deemed to be an election by CRS to cause
the Company to market the Company Properties for sale pursuant to
Section 5.4(B)(iii).

 

(C)                                If CRS elects to cause the Company to market
the Company Properties for sale pursuant to Section 5.4(B)(iii), then the
Company shall use the seventy-five (75) day period after the date of the CRS
Buy-Sell Election Notice (the “Portfolio Marketing Period”) to market the
Company Properties for sale to any Person. In the event that, on or prior to the
expiration of the Portfolio Marketing Period, the Company receives a bona-fide
offer from any Person to purchase the Company Properties, which offer shall be
in writing in the form of a letter of intent between the Company and such Person
and shall set forth the price and other terms relevant to the sale and purchase
of the Company Properties (a “Portfolio Purchase Offer”), the Company shall
promptly provide a copy thereof to each of the Members, who shall have the
following rights in respect thereof:

 

(i)                                     if such Portfolio Purchase Offer is in
an amount less than the Buy-Sell Price, then CalEast shall have the right, which
may be exercised by written notice to CRS no later than fifteen (15) days after
receipt by CalEast of a copy of the Portfolio Purchase Offer, to purchase CRS’s
Membership Interest for the Offeree Value resulting from the Portfolio Purchase
Offer. If CalEast shall fail to give the notice of its election required
pursuant to this clause (i) within the period required hereby, then CalEast
shall be irrevocably deemed to have elected to complete the Buy-Sell Offer at
the Offeree Value resulting from the Buy-Sell Price.

 

(ii)                                  if such Portfolio Purchase Offer is in an
amount at least equal to but less than one hundred five percent (105%) of the
Buy-Sell Price, then CalEast shall have the right, which may be exercised by
written notice to CRS no later than fifteen (15) days after receipt by CalEast
of a copy of the Portfolio Purchase Offer, to purchase CRS’ s Membership
Interest for the Offeree Value. If CalEast shall fail to give the notice of its
election required pursuant to this clause (ii) within the period required
hereby, then CalEast shall be irrevocably deemed to have elected not to purchase
CRS’ s Membership Interest, and the Company may thereafter sell the Company
Properties to the Person making the Portfolio Purchase Offer (the “Portfolio
Offeror”) on the terms of the Portfolio Purchase Offer.

 

30

--------------------------------------------------------------------------------


 

(iii)                               if such Portfolio Purchase Offer is in an
amount that is more than one hundred five percent (105%) of the Buy-Sell Offer,
then the Company may sell the Company Properties to the Portfolio Offeror
pursuant to the terms of the Portfolio Purchase Offer; provided, however, that
CalEast shall have the right, which may be exercised by written notice to CRS no
later than fifteen (15) days after receipt by CalEast of a copy of the Portfolio
Purchase Offer, to purchase CRS’ s Membership Interest for the Offeree Value
resulting from the Portfolio Purchase Offer. If CalEast shall fail to give the
notice of its election required pursuant to this clause (iii) within the period
required hereby, then CalEast shall be irrevocably deemed to have elected not to
purchase CRS’s Membership Interest, and the Company may thereafter sell the
Company Properties to the Portfolio Offeror on the terms of the Portfolio
Purchase Offer.

 

(D)                               Cash Deposit.

 

(i)                                     If CRS elects to purchase CalEast’s
Membership Interest pursuant to Section 5.4(B)(i), CRS shall make
contemporaneously with such election a cash deposit in escrow with a bank or
other financial institution selected by CalEast in an amount calculated in
accordance with Section 5.4(D)(ii) below. If CRS elects to sell its Membership
Interest pursuant to Section 5.4(B)(ii), or if CalEast elects or is deemed to
have elected to purchase CRS’s Membership Interest pursuant to
Section 5.4(C)(i), (ii) or (iii), CalEast shall make, within five (5) Business
Days of such election, a cash deposit in escrow with a bank or other financial
institution selected by CRS in an amount calculated in accordance with
Section 5.4(D)(ii) below.

 

(ii)                                  The cash deposit (the “Buy Sell Deposit”)
referred to in Section 5.4(D)(i) above shall be equal to ten percent (10%) of
the Offeree Value (including, if applicable, an Offeree Value that may result
from a Portfolio Purchase Offer) or Offeror Value, as applicable. In the event
that: (i) CRS elects to sell its Membership Interest pursuant to
Section 5.4(B)(i) or purchase CalEast’s Membership Interest pursuant to
Section 5.4(B)(ii), or CalEast elects to purchase CRS’s Membership Interest
pursuant to Section 5.4(C)(i),(ii) or (iii); and (ii) the purchasing Member
fails to complete such purchase within the thirty (30) day period provided in
Section 5.4(F), then the selling Member may retain the Buy Sell Deposit and
either:

 

(1)                                  purchase the purchasing Member’s Membership
Interest for a cash purchase price equal to ninety percent (90%) of the Offeree
Value or the Offeror Value, as applicable; or

 

(2)                                  exercise any other rights or remedies
available at law or in equity.

 

(E)                                 Completion of Sale of Company Properties.
Completion of the sale and purchase of the Company Properties under this
Section 5.4 shall take place at the Company’s principal place of business no
later than the date which is sixty (60) days after the expiration of the
Portfolio Marketing Period. Simultaneous with the sale and purchase of the
Company Properties, CalEast and CRS shall execute such documents, and shall
cause the lender under the Credit Facility to execute such documents, as
reasonably necessary to release the Company Properties from any and all
obligations under the Credit Facility. If the Portfolio Offeror fails to
complete the purchase of the Company Properties in accordance with the terms of
the Portfolio Purchase Offer, then CalEast may thereafter complete the purchase
of CRS’ Membership Interest in

 

31

--------------------------------------------------------------------------------


 

accordance with CalEast’s Buy-Sell Offer and the procedures set forth in
Sections 5.4(D) and (F).

 

(F)                                 Completion of Transfer of Membership
Interests Between Shareholders. Completion of the sale and purchase of any
Membership Interests under this Section 5.4 shall take place at the Company’s
principal place of business no later than the date which is thirty (30) days
after the expiration of the Portfolio Marketing Period. All transfer, stamp and
other taxes imposed on the transfer shall be payable by the purchasing Member,
and all other associated costs with the transfer shall be borne equally by the
Members. Simultaneously with the sale and purchase of a Membership Interest,
CalEast and CRS shall execute such documents, and shall cause the lender under
the Credit Facility to execute such documents, as reasonably necessary to
release the selling Member from any and all of its obligations under the Credit
Facility. All Membership Interests sold pursuant to this Section 5.4 shall be
sold with full title guarantee free and clear of any liens or other encumbrances
and together with all rights attached thereto as of the date of transfer.

 

(G)                                Indemnification. Any Member who shall
purchase a Membership Interest (the “Buying Member”) from another Member (the
“Selling Member”) pursuant to this Section 5.4 shall as of and after the date of
the transfer of the Membership Interest indemnify and hold harmless the Selling
Member and its Affiliates from and of any and all manner of liability, loss,
damage, cost, cause of action, lien, indebtedness or claim (collectively, a
“Claim”) arising out of or relating to the Company or the Selling Member’s
Membership Interest that the Selling Member may suffer or incur as a result of
any event that may occur after the date of the transfer of the Membership
Interest, whether or not such Claim arises in connection with the Selling
Member’s obligations under the Completion Guaranty or the Investor Guaranty, as
those documents are defined in the Credit Facility, or otherwise, except for a
Claim arising as a result of the gross negligence, fraud or intentional
misconduct of the Selling Member, in which case such indemnification shall not
cover the Claim to the extent resulting from such gross negligence, fraud or
intentional misconduct.

 

Section 5.5                                   Allocation of Profits and Losses.

 

(A)                              Allocations. The items of income, expense, gain
and loss of the Company comprising Profit or Loss for a Fiscal Year shall be
allocated among the Members during such Fiscal Year in a manner that will, as
nearly as possible, cause the Capital Account balance of each Member at the end
of such Fiscal Year to equal the excess (which may be negative) of:

 

(i)                                     the hypothetical distribution (if any)
that such Member would receive if, on the last day of the Fiscal Year, (x) all
Company assets, including cash, were sold for cash equal to their Book Value,
taking into account any adjustments thereto for such Fiscal Year, (y) all
Company liabilities were satisfied in cash according to their terms (limited,
with respect to each nonrecourse liability, to the Book Value of the assets
securing such liability) and (z) the net proceeds thereof (after satisfaction of
such liabilities) were distributed in full pursuant to Section 5.2., over

 

(ii)                                  the sum of (x) the amount, if any, which
such Member is obligated to contribute to the capital of the Company, (y) such
Member’s share of the minimum gain determined

 

32

--------------------------------------------------------------------------------


 

pursuant to Regulations Section 1.704-2(g), and (z) such Member’s share of
partner nonrecourse debt minimum gain determined pursuant to Regulations
Section 1.704-2(i)(5), all computed immediately prior to the hypothetical sale
described in Section 5.5(A)(i).

 

(B)                                Determination of Items Comprising
Allocations.

 

(i)                                     In the event that the Company has Profit
for a Fiscal Year;

 

(1)                                  for any Member as to whom the allocation
pursuant to Section 5.5(A) is negative, such allocation shall be comprised of a
proportionate share of each of the Company’s items of expense or loss entering
into the computation of Profits for such Fiscal Year; and

 

(2)                                  the allocation pursuant to Section 5.5(A)
in respect of each Member (other than a Member referred to in
Section 5.5(B)(i)(a)) shall be comprised of a proportionate share of each
Company item of income, gain, expense and loss entering into the computation of
Net Income for such Fiscal Year (other than the portion of each Company item of
expense and loss, if any, that is allocated pursuant to Section 5.5(B)(i)(a)).

 

(ii)                                  In the event that the Company has a Loss
for a Fiscal Year;

 

(1)                                  for any Member as to whom the allocation
pursuant to Section 5.5(A) is positive, such allocation shall be comprised of a
proportionate share of the Company’s items of income and gain entering into the
computation of Loss for such Fiscal Year; and

 

(2)                                  the allocation pursuant to Section 5.5(A)
in respect of each Member (other than a Member referred to in
Section .5(B)(ii)(a)) shall be comprised of a proportionate share of each
Company item of income, gain, expense and loss entering into the computation of
Net Loss for such Fiscal Year (other than the portion of each Company item of
income and gain, if any, that is allocated pursuant to Section 5 .5(B)(ii)( a)).

 

(iii)                               For purposes of this Section 5.5, a gain
recognized by the Company upon the disposition of an item of Company property
shall be considered to be a single item of gain regardless of whether, for
federal income tax purposes, part of the gain is treated differently from the
remainder.

 

Section 5.6                                   Regulatory and Special
Allocations.   Notwithstanding the provisions of Section 5.5:

 

(A)                              Company Minimum Gain Chargeback.  If there is a
net decrease in Company Minimum Gain during any Taxable Year, each Member shall
be specially allocated items of taxable income or gain for such Taxable Year
(and, if necessary, subsequent Taxable Years) in an amount equal to such
Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Treasury Regulation Section 1.704-2(g). The items to be so
allocated shall be determined in accordance with Treasury Regulation Sections
1.704-2(f)(6) and

 

33

--------------------------------------------------------------------------------


 

1.704-2(j)(2). This paragraph is intended to comply with the minimum gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

(B)                                Member Nonrecourse Debt Minimum Gain
Chargeback. Member Nonrecourse Deductions shall be allocated in the manner
required by Treasury Regulation Section 1.704-2(i). Except as otherwise provided
in Treasury Regulation Section 1.704-2(i)(4), if there is a net decrease in
Member Minimum Gain during any Taxable Year, each Member that has a share of
such Member Minimum Gain shall be specially allocated items of taxable income or
gain for such Taxable Year (and, if necessary, subsequent Taxable Years) in an
amount equal to that Member’s share of the net decrease in Member Minimum Gain.
Items to be allocated pursuant to this paragraph shall be determined in
accordance with Treasury Regulation Sections 1.704-2(i)(4) and 1.704-2(j)(2).
This paragraph is intended to comply with the minimum gain chargeback
requirements in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

 

(C)                                Qualified Income Offset. If any Member
unexpectedly receives any adjustments, allocations or distributions described in
Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of
taxable income and gain shall be specially allocated to such Member in an amount
and manner sufficient to eliminate the adjusted capital account deficit
(determined according to Treasury Regulation Section 1.704-1(b)(2)(ii)(d))
created by such adjustments, allocations or distributions as quickly as
possible. This paragraph is intended to comply with the qualified income offset
requirement in Treasury Regulation Section 1.704-1 (b )(2)(ii)( d) and shall be
interpreted consistently therewith.

 

(D)                               Nonrecourse Deductions. Nonrecourse Deductions
(as determined according to Treasury Regulation Section 1.704-2(b)(1)) for any
Fiscal Year shall be allocated to the Members in accordance with the allocation
of Losses hereunder.

 

(E)                                 Ordering Rules. Anything contained in this
Agreement to the contrary notwithstanding, allocations for any Fiscal Year or
other period of nomecourse deductions (as defined in clause (d) above), or of
items required to be allocated pursuant to the minimum gain chargeback
requirements contained in Section 5.6(A) and Section 5.6(B), shall be made
before any other allocations hereunder.

 

(F)                                 Offsetting Allocations. If, and to the
extent that, any Member is deemed to recognize any item of income, gain,
deduction or loss as a result of any transaction between such Member and the
Company pursuant to Sections 1272-1274, 7872, 483, 482 or 83 of the Code or any
similar provision now or hereafter in effect, and the Board determines that any
corresponding Profit or Loss of the Member who recognizes such item should be
allocated to such Member in order to reflect the Members’ Economic Interest in
the Company, then the Board may so allocate such Profit or Loss.

 

(G)                                In accordance with Section 704(c) of the Code
and the Treasury Regulations thereunder, income, gain, loss and deduction with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such asset for federal income tax

 

34

--------------------------------------------------------------------------------


 

purposes and its initial Book Value. Such allocations shall be made using any
reasonable method specified in Treasury Regulations section 1.704-3 as the Board
determines. In the event the Book Value of any Company asset is adjusted
pursuant to paragraph (b) of the definition of “Book Value”, subsequent
allocations of income, gain, loss and deduction with respect to such asset shall
take into account any variation between the adjusted basis of such asset for
federal income tax purposes and its Book Value in the same manner as under
Section 704( c) of the Code and the Treasury Regulations thereunder. Such
allocation shall be made based on any reasonable method specified in Treasury
Regulations section 1.704-3 as the Board determines.

 

(H)                               Except as provided in Section 5.6(G), for
federal, state and local income tax purposes, each item of income, gain, loss or
deduction shall be allocated among the Members in the same manner and in the
same proportion that the corresponding book items have been allocated among the
Members’ respective Capital Accounts.

 

(I)                                    Section 5.7 Section 754 Election. Upon
the request of the Board, the Company shall elect, pursuant to Section 754 of
the Code, to adjust the basis of Company property as permitted and provided in
Sections 734 and 743 of the Code. Such election shall be effective solely for
Federal (and, if applicable, state and local) income tax purposes and shall not
result in any adjustment to the Book Value of any Company asset or to the
Member’s Capital Accounts (except as provided in Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)) or in the determination or allocation of Profit or
Loss for purposes other than such tax purposes.

 

ARTICLE VI
MANAGEMENT POWER, RIGHTS AND DUTIES

 

Section 6.1                                   Management by the Board

 

(A)                              Board. The business and affairs of the Company
shall be managed under the direction of a board of managers (the “Board”). The
Board shall initially consist of six (6) Persons designated as follows: CRS
shall designate three (3) Persons and CalEast shall designate three (3) Persons.
CRS hereby designates John S. Gates, Jr., Michael M. Mullen and Paul S. Fisher
as its initial designees on the Board, one of whom shall serve as Chairman of
the Board.  CalEast hereby designates Daniel C. Witte, Russell L. Blackwell and
Dann Thomasson as its initial designees on the Board. Any Members having the
right to designate a member or members of the Board shall also have the power to
remove or replace members of the Board so designated by such Member; provided,
however, that if such Member shall become a Defaulting Member, then for such
time as such Member shall be a Defaulting Member, the Non-Defaulting Member or
Members entitled to designate Board Members shall have the right to designate an
additional Board Member who shall serve until such time, if any, as such
Defaulting Member shall no longer be a Defaulting Member. In addition, for so
long as CalEast shall remain a Member, CalEast shall have the right to designate
one (1) Person on behalf of the California Public Employees Retirement System
(“CalPERS”) who shall have the right to receive notice of and attend or
otherwise observe all meetings of the Board (the “CalPERS Observer”); provided,
however, that the CalPERS Observer shall not have the right to vote on any
matter coming before the Board.

 

35

--------------------------------------------------------------------------------


 

(B)                                General Powers. All powers of the Company
shall be exercised by the Board. Decisions of the Board within its scope of
authority shall be binding upon the Company and each Member and shall be
evidenced by the affirmative vote of a Majority of the members of the Board. The
Board shall have full, exclusive, and complete discretion, power, and authority,
subject to any other provisions of this Agreement or by non-waivable provisions
of applicable law, to manage, control, administer, and operate the business and
affairs of the Company, and to make all decisions affecting such business and
affairs, including, without limitation, as described in Section 2.7 above.

 

(C)                                Term of Office. Members of the Board shall
serve until their resignation, death or removal in accordance with Section 6.1
(F) below by any Person or group of Persons having the right to designate such
member of the Board.

 

(D)                               Vacancies. Any vacancy on the Board shall be
filled in accordance with Section 6.1(a) above.

 

(E)                                 Resignation. A member of the Board may
resign as such by delivering his, her or its written resignation to the Company
at the Company’s principal office addressed to the Board. Such resignation shall
be effective upon receipt unless it is specified to be effective at some other
time or upon the happening of some other event.

 

(F)                                 Removal. Any member of the Board may be
removed as such by the Person having the right to designate such member of the
Board.

 

(G)                                Compensation. A member of the Board shall not
be paid compensation by the Company for his, her or its services as such. The
foregoing shall not be deemed to limit or restrict the payment of any reasonable
compensation or remuneration to any Person in such Person’s capacity as an
Officer, advisor or consultant to the Company or any agreement or arrangement
with the Company which has been approved by the Board.

 

(H)                               Reimbursement. The members of the Board shall
be entitled to be reimbursed for reasonable out-of-pocket costs and expenses
incurred in the course of their service hereunder, including, without
limitation, attendance at Board and Member meetings.

 

(I)                                    Reliance by Third Parties. Any Person
dealing with the Company, other than a Member, may rely on the authority of the
Board (or any Officer authorized by the Board) in taking any action in the name
of the Company without inquiry into the provisions of this Agreement or
compliance herewith, regardless of whether that action actually is taken in
accordance with the provisions of this Agreement. Every agreement, instrument or
document executed by the Board (or any Officer authorized by the Board) in the
name of the Company with respect to any business or property of the Company
shall be conclusive evidence in favor of any Person relying thereon or claiming
thereunder that (i) at the time of the execution or delivery thereof this
Agreement was in full force and effect, (ii) such agreement, instrument or
document was duly executed according to this Agreement and is binding upon the
Company, and (iii) the Board or such Officer was duly authorized and empowered
to execute and deliver such agreement, instrument or document for and on behalf
of the Company,

 

36

--------------------------------------------------------------------------------


 

(J)                                   Meetings of the Board; Actions. Meetings
of the Board shall be held at the principal place of business of the Company or
at any other place that a Majority of the members of the Board determine. At any
meeting, any member of the Board and the CalPERS Observer may participate by
telephone or similar communication equipment, provided each member of the Board
and the CalPERS Observer can hear the others. Persons present by telephone shall
be deemed to be present “in person” for purposes hereof. The presence of at
least four (4) members of the Board, at least two of which shall be the members
of the Board designated by CalEast, shall constitute a quorum for the
transaction of business. Meetings shall be held at least once each quarter, or
more often in accordance with a schedule established by the Board, The Board
also may make decisions, without holding a meeting, by written consent of a
Majority of the members of the Board required for such decision, with prior
notice thereof to all other members of the Board and the CalPERS Observer.
Minutes of each meeting and a record of each decision shall be kept by the
secretary.  Decisions of the Board shall require the approval of at least a
Majority of its members. Only members of the Board and the CalPERS Observer
shall be entitled hereunder to attend meetings of the Board; provided, however,
that a Majority of the members of the Board present at a meeting may approve the
presence of any other Person for all or any portion of such meeting. In
addition, any two (2) or more members of the Board may convene a meeting thereof
upon at least five (5) business days’ prior written notice to the other members
of the Board and the CalPERS Observer. Notwithstanding the foregoing provisions,
each member of the Board and the CalPERS Observer who is entitled to notice
waives notice if before or after the meeting the member of the Board or the
CalPERS Observer signs a waiver of notice or appears at or participates in the
meeting.

 

Section 6.2                                   Officers.

 

(A)                              Designation and Appointment. Subject to
Approval by the Board, CRS may, from time to time, designate employees of CRS as
may be necessary or appropriate for the conduct of the Company’s day-to-day
business (subject to the supervision and control of the Board) as Officers of
the Company. Any number of offices may be held by the same person. In its
discretion, CRS may choose not to fill any office for any period as it may deem
advisable. Officers need not be residents of the State of Delaware or Members.
Any Officers so designated shall have such authority and perform such duties as
are herein provided and as the Board may, from time to time, delegate to them.
The Board may assign titles to particular Officers. Each Officer shall hold
office until his or her successor shall be duly designated and shall qualify or
until his or her death or until he shall resign or shall have been removed in
the manner hereinafter provided. The Officers of the Company shall serve without
compensation unless otherwise Approved by the Board. The initial Officers of the
Company, shall be as follows (in descending rank):

 

Paul S. Fisher

President

Michael M. Mullen

Vice President

James N. Clewlow

Vice President

Paul T. Ahern

Vice President

Daniel J. Hemmer

Secretary

Rockford O. Kottka

Asst. Secretary

Michael A. Tortorici

Asst. Secretary

 

37

--------------------------------------------------------------------------------


 

(B)                                Resignation/Removal. Any Officer may resign
as such at any time. Such resignation shall be made in writing and shall take
effect at the time specified therein, or if no time be specified, at the time of
its receipt by the Board. The acceptance of a resignation shall not be necessary
to make it effective, unless expressly so provided in the resignation. Any
Officer may be removed as such, either with or without Cause, at any time by the
Board or by any Member who is not an Affiliate of such Officer. Designation of
an Officer shall not of itself create any contractual or employment rights.

 

(C)                                Duties of Officers Generally. The Officers,
in the performance of their duties as such, shall owe to the Company duties of
loyalty and due care of the type owed by the officers of a corporation to such
corporation and its equity holders under the laws of the State of Delaware.

 

(D)                               President. The president shall, subject to the
powers of the Board, be the chief administrative officer of the Company and
shall have general charge of the business, affairs and property of the Company,
and control over its other Officers and agents. The president shall see that all
orders and resolutions of the Board are carried into effect and shall have
authority to suspend or to remove any agent or Officer of the Company and, in
the case of the suspension for Cause of any such Officer, to recommend to the
Board what further action should be taken. In the absence of the president the
duties of the president shall be performed and his or her authority may be
exercised by any other Officer of the Company. The president shall have such
other powers and perform such other duties as may be prescribed by the Board,
and shall be a “manager” for purposes of the Act.

 

(E)                                 Vice President. Each vice president shall
perform such duties and have such other powers as the president or the Board may
from time to time prescribe, and shall be a “manager” for purposes of the Act.

 

(F)                                 Secretary. The secretary shall have the
general duties, powers and responsibilities of a secretary of a corporation. The
secretary shall attend all meetings of the Board and of the Members and record
all of the proceedings of such meetings in a book to be kept for that purpose.
The secretary shall keep all documents as may be required under this Agreement
and the Act. The secretary shall perform such other duties and have such other
authority as may be prescribed elsewhere in this Agreement or from time to time
by the president or the Board, and shall be a “manager” for purposes of the Act.

 

(G)                                Assistant Secretary. In the absence,
disability or inability of the secretary, the assistant secretary shall perform
the duties and exercise the powers of the secretary, and shall perform such
other duties and have such other powers as the president or the Board may from
time to time prescribe, and shall be a “manager” for purposes of the Act.

 

(H)                               Documents. All documents to be entered into by
the Company shall be executed by either the president or a vice president and
either the secretary or assistant secretary, and shall not be effective without
both such signatures.

 

Section 6.3                                   Authority of Officers;
Restrictions on Certain Actions.

 

(A)                              Subject to the provisions of this Agreement,
the Officers, without the prior Approval of the Board, shall have the power and
authority to take any and all actions on behalf

 

38

--------------------------------------------------------------------------------


 

of the Company as are necessary, appropriate, proper, advisable, convenient or
incidental to or for the furtherance of the purposes set forth in Section 2.6 as
enumerated in Section 2.7, subject to the restrictions set forth in
Section 6.3(B), including the power and authority to enter into leases of
Company Property that (i) are not Material Leases and (ii) do not violate the
Leasing Guidelines.

 

(B)                                Notwithstanding anything to the contrary
contained herein, an Officer may not take any of the following actions on behalf
of the Company without the prior Approval of the Board:

 

(i)                                     execute or cause to be executed on
behalf of the Company any lease of Company Property that (a) is a Material
Lease, or (b) subject to subsection (iii) below, violates the Leasing
Guidelines;

 

(ii)                                  sell or otherwise dispose of any Company
Property;

 

(iii)                               modify the Annual Operating Budget or make
any capital expenditure except for capital expenditures which have been
authorized in an approved Annual Operating Budget or are necessary for emergency
repairs to a Company Property which, if not made, would thereafter materially
injure the Company Property or the Company;

 

(iv)                              commence (including the filing of a
counterclaim), settle or otherwise dispose of any claim or litigation,
regulatory proceeding or arbitration (other than ordinary course employer or
commercial claims) to which the Company or its Subsidiaries is, or is to be, a
party or by which the Company or its Subsidiaries or any of its business, assets
or properties may be affected;

 

(v)                                 directly or indirectly declare or make any
distributions upon any of the Company’s equity securities;

 

(vi)                              enter into or make a material amendment to or
terminate any agreement, contract or commitment except as authorized in an
approved Annual Operating Budget;

 

(vii)                           create any liens or any other encumbrances
whatsoever upon any assets or properties of the Company or its Subsidiaries;

 

(viii)                        enter into any joint venture or material business
alliance or create any Subsidiary, or acquire any capital stock of or other
ownership interest in any Person, other than the creation of Subsidiaries for
the purpose of owning one or more Company Properties;

 

(ix)                                amend or terminate any agreement relating to
a joint venture or a material business alliance of the Company or any of its
Subsidiaries;

 

(x)                                   make any political or charitable
contribution;

 

(xi)                                enter into or consummate any transaction of
the type contemplated or covered by Section 7.4;

 

39

--------------------------------------------------------------------------------


 

(xii)                             delegate authority to any Person to approve
the taking of any action set forth above;

 

(xiii)                          pledge the credit of CalEast;

 

(xiv)                         do any act which would make it impossible to carry
on the ordinary business of the Company or to alter the tax status of the
Company;

 

(xv)                            change the name of the Company;

 

(xvi)                         change the Investment Criteria or Leasing
Guidelines;

 

(xvii)                      directly or indirectly redeem, purchase or otherwise
acquire, or permit any of its Subsidiaries to redeem, purchase or otherwise
acquire, any of the Company’s or any Subsidiary’s equity securities (including,
in the case of Subsidiaries, warrants, options and other rights to acquire
equity securities);

 

(xviii)                   authorize, issue, sell or enter into any agreement
providing for the issuance (contingent or otherwise), or permit any of its
Subsidiaries to authorize, issue, sell or enter into any agreement providing for
the issuance (contingent or otherwise) of any equity securities or debt
securities with equity features or securities exercisable or convertible into
equity securities or debt securities with equity features;

 

(xix)                           merge or consolidate with any Person or permit
any of its Subsidiaries to merge or consolidate with any Person (other than a
wholly owned Subsidiary);

 

(xx)                              liquidate, dissolve or effect, or permit any
of its Subsidiaries to liquidate, dissolve or effect, a recapitalization or
reorganization in any form of transaction;

 

(xxi)                           enter into or modify any term of the Credit
Facility; make any draw under the Credit Facility or any replacement or renewal
thereof; or create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, Indebtedness exceeding
the amounts Approved therefor by the Board in one or more Approved Annual
Operating Budgets;

 

(xxii)                        make, or permit any of its Subsidiaries to make,
any loans or advances to, guarantees for the benefit of, or Investments in, any
Person (other than a wholly owned Subsidiary), except for Short Term Investments

 

(xxiii)                     enter into, or permit any of its Subsidiaries to
enter into, any transaction with any Person (or any Affiliate thereof) who is an
Affiliate of any Officer or member of the Board or related to any such Person by
blood or marriage except as provided for in this Agreement or one or more
current Annual Operating Budgets;

 

(xxiv)                    register any of the Company’s or its Subsidiaries’
securities under any securities laws;

 

(xxv)                       make any change in the Company or its Subsidiaries’
Fiscal Year;

 

40

--------------------------------------------------------------------------------


 

(xxvi)                    make any amendment or terminate any constitutive or
governing document of the Company or its Subsidiaries, including without
limitation the Agreement or Certificate;

 

(xxvii)                 enter into any property management agreement with
respect to a Company Property;

 

(xxviii)              do any act in contravention of this Agreement; or

 

(xxix)                      commit to do any of the foregoing.

 

(C)                                In the event that: (i) CalEast and CRS
disagree over (x) CalEast’s desire to sell or otherwise dispose of a Company
Property (except in the case of a dissolution under Section 10.1 (B), in which
event this Section shall not apply) or (y) any modification to an Annual
Operating Budget with respect to a Company Property in an amount having a net
present value in excess of five percent (5%) of the aggregate Invested Capital
Account for such Company Property, (ii) the Board vote with respect to such
matter in disagreement results in a tie; and (iii) CalEast exercises its
additional vote over the matter in disagreement, then, if so elected in writing
by CRS within ten (10) Business Days thereafter, the Company Property shall be
sold pursuant to the provisions of Section 6.8 and CRS shall have a right of
first offer with respect to such Company Property in accordance with
Section 6.8.

 

Section 6.4                                   Limitation on Authority of
Members.  No Member is an agent of the Company solely by virtue of being a
Member, and no Member has authority to act for the Company solely by virtue of
being a Member. This Section 6.4 supersedes any authority granted to the Members
pursuant to the Act. Any Member who takes any action or binds the Company in
violation of this Section 6.4 shall be solely responsible for any loss and
expense incurred by the Company as a result of the unauthorized action and shall
indemnify and hold the Company harmless with respect to the loss or expense.

 

Section 6.5                                   Meetings of and Voting by Members.

 

(A)                              Notwithstanding anything to the contrary
herein, no Person shall be entitled to vote with respect to any Membership
Interest unless such Person is a Member, the proxy or an authorized
representative of a Member that is not a natural Person.

 

(B)                                A meeting of the Members may be called at any
time by the Board or by any Member. Meetings of Members shall be held at the
Company’s principal place of business or at any other place designated by the
Board. Not less than ten (10) Business Days nor more than ninety (90) calendar
days before each meeting, the Board shall give written notice of the meeting to
each Member entitled to vote at the meeting and to the CalPERS Observer. The
notice shall state the time, place and purpose of the meeting. Notwithstanding
the foregoing provisions, each Member who is entitled to notice and the CalPERS
Observer waives notice if before or after the meeting the Member signs a waiver
of the notice which is filed with the records of Members’ meetings, or is
present at the meeting in person or by proxy. A Member entitled to vote may vote
either in person or by written proxy signed by the Member or by his, her or its
duly authorized attorney in fact. Persons present by telephone shall be deemed
to present “in person” for purposes hereof.

 

41

--------------------------------------------------------------------------------


 

(C)                                Except as otherwise provided in this
Agreement, the affirmative vote of Members holding Membership Interests
representing more than fifty percent (50%) the outstanding Membership Interests
entitled to vote shall be required to approve any matter coming before such
Members.

 

(D)                               In lieu of holding a meeting, the Members may
vote or otherwise take action by written consent signed by Members with a copy
thereof being provided to the CalPERS Observer.

 

Section 6.6                                   Power of Attorney.

 

(A)                              Grant of Power. Each Member constitutes and
appoints the President of the Company as the Member’s true and lawful
attorney-in-fact, and in the Member’s name, place and stead, to make, execute,
sign, acknowledge, and file:

 

(i)                                     one or more certificates of formation
consistent with the terms of this Agreement;

 

(ii)                                  all documents (including amendments to the
Certificates of Formation) which the attorney-in-fact deems appropriate to
reflect any written amendment, change or modification of this Agreement approved
in accordance with Section 11.8 below;

 

(iii)                               upon the requisite approval, if any,
required elsewhere in this Agreement, any and all other certificates or other
instruments required to be filed by the Company under the laws of the State of
Delaware or of any other state or jurisdiction, including, without limitation,
any certificate or other instruments necessary in order for the Company to
continue to qualify as a limited liability company under the laws of the State
of Delaware;

 

(iv)                              one or more applications to use an assumed
name; and

 

(v)                                 all documents which may be required to
dissolve and terminate the Company and to cancel its Certificate of Formation
upon the requisite approval required elsewhere in this Agreement.

 

(B)                                Irrevocability. The foregoing power of
attorney is irrevocable and is coupled with an interest, and, to the extent
permitted by applicable law, shall survive the death or disability of a Member.
It also shall survive the Transfer of a Membership Interest, except that if the
transferee is approved for admission as a Member, this power of attorney shall
survive the delivery of the assignment for the sole purpose of enabling the
attorney-in-fact to execute, acknowledge and file any documents needed to
effectuate the substitution. Each Member shall be bound by any representations
made by the attorney-in-fact acting in good faith pursuant to this power of
attorney, and each Member hereby waives any and all defenses which may be
available to contest, negate or disaffirm the action of the attorney-in-fact
taken in good faith under this power of attorney.

 

Section 6.7                                   Management Agreement.  The Board
shall cause the Company to enter into the Management Agreement with CNT, a copy
of which is attached hereto as Exhibit 3 (the “Management Agreement”). Any
Member shall have the right to terminate the Management Agreement for Cause.

 

42

--------------------------------------------------------------------------------


 

Section 6.8                                   Right of First Offer-Company
Property.  Before the Company sells or otherwise disposes of any Company
Property (an “Offered Property”) to any Person, the Company shall notify (the
“Sale Notice”) the Members in writing of the proposed sale and of the terms and
conditions of such sale (including the price at which the Company is seeking to
sell the Offered Property and such other terms and conditions of such proposed
sale as are reasonably required for a Member to make its election to purchase
the Offered Property). If a Member shall at that time not be in default of the
terms of this Agreement, the Member shall thereafter have thirty (30) days (such
period the “Offer Period”) to notify the Board in writing of its election to
acquire the Company Property on the terms of the Sale Notice; provided, however,
that CRS shall have such right to receive a Sale Notice and acquire the Offered
Property only if the requirements of Section 6.3(C) have been satisfied and only
to the Company Property for which the requirements of Section 6.3(C) have been
satisfied. Should the Member fail to notify the Board in writing of its election
within such thirty (30) day period, it shall be deemed to have elected not to
purchase the Offered Property. Upon notice to the Board of the Member’s election
not to purchase the Offered Property or the expiration of the Offer Period, the
Company shall thereafter use reasonable efforts to sell the Offered Property on
the terms and subject to the conditions set forth in the Sale Notice; provided,
however, that should (i) the price for the sale of the Offered Property be
reduced by more than five percent (5%) below the price set forth in the Sale
Notice, or (ii) a period of six (6) months after the date of delivery of the
Sale Notice expire without a sale of the Offered Property, the Member shall have
its right to purchase the Offered Property reinstated in accordance with the
procedure set forth in this Section 6.8. Any Member shall have the right to
designate an Affiliate of the Member, or one of its members, as the grantee in
any conveyance by the Company of an Offered Property which the Member has
elected to acquire pursuant to this Section 6.8.

 

Section 6.9                                   Annual Operating Budget.  Not
later than sixty (60) days after the acquisition of each Company Property with
respect to the balance of the Fiscal Year during which such Company Property is
acquired and thereafter by no later than June 1st of each year in which the
Company continues to hold such Company Property, the Officers shall submit to
the Board, for the Board’s Approval, proposed budgets, operating plans and
leasing plans (the “Annual Operating Budget”) for each Company Property, as well
as a description of major business objectives and challenges (including, but not
limited to, vacancy, lease rollover, relating, sale, refinance, lease option
dates, major renovations, and major capital requirements) for such Company
Property for the forthcoming Fiscal Year. The Annual Operating Budget also shall
set forth the following on a monthly basis with annual totals, together with an
explanation of all material assumptions made in determining the same: (i) a
detailed estimate of the projected Gross Revenues for the Company Property for
the forthcoming Fiscal Year, which estimate shall set forth as separate line
items the projected Gross Revenues from rent, escalations, and each other type
of revenue expected to be received in such year; (ii) a detailed estimate of the
projected operating expenses for the Company Property for the forthcoming Fiscal
Year, which estimate shall set forth as separate line items the projected
operating expenses with respect to each type of expense expected to be incurred
for such year; (iii) a detailed estimate showing projected debt service
payments; (iv) a detailed estimate of the projected reimbursable expenses with
respect to each type of expense expected to be incurred for such year; (v) a
statement as to the projected balances of any reserves with respect to the
Company Property as of the first day of the forthcoming year; (vi) a statement
as to the projected additions to or disbursements from such reserves for the
forthcoming Fiscal Year; (vii) an estimate of the projected cash flow available

 

43

--------------------------------------------------------------------------------


 

for distribution from such Company Property; (viii) a detailed description of
the renovations or other capital improvements, if any, proposed to be undertaken
with respect to the during the forthcoming Fiscal Year; (ix) an estimate of the
total costs of the renovations or other capital improvements, if any, to be
undertaken with respect to the Company Property during the forthcoming Fiscal
Year; (x) a list of each space for which the lease then in effect will expire
during the forthcoming eighteen (18) month period, and a description of the
proposed terms and conditions for leasing each such vacant space for the
forthcoming Fiscal Year, including, without limitation, a calculation of net
effective rent for each such vacant space, and projected costs of tenant
improvements and tenant allowances for each such vacant space (collectively, the
“Leasing Guidelines”); (xi) a description of the terms and conditions proposed
with respect to material contracts relating to the Company Property for the
forthcoming Fiscal Year; (xii) a description of the minimum insurance coverage
to be maintained with respect to the Company Property for the forthcoming Fiscal
Year; and (xiii) and such other information as may be reasonably requested by
the Board. With respect to Company Properties that are build-to-suit or other
new development projects, the Annual Operating Budget shall also include the
Investment Report for such Company Property, including all development budgets
and construction schedules included therein, together with a narrative report
describing the status of such project and any realized or projected variances
from the development budget and construction schedule pertaining thereto
together with the Officer’s recommendations for mitigation of any negative
variances. In addition, the Officers shall provide to the Board such other
financial data and other information as may be reasonably requested by the
Board. All Annual Operating Budgets and other reports prepared pursuant to this
Section 6.9 shall be prepared in accordance with United States generally
accepted accounting principles consistently applied (“GAAP”) unless otherwise
requested by the Board.

 

Section 6.10                            Reporting Requirements.  The Officers
shall do the following:

 

(A)                              Within seven (7) Business Days after the end of
each month, prepare and deliver to CalEast such monthly reports as CalEast may
reasonably request;

 

(B)                                Within twenty-five (25) days after the end of
CalEast’s fiscal quarter (based upon a July 1 to June 30 fiscal year), prepare
and deliver to CalEast such quarterly reports as CalEast may reasonably request;

 

(C)                                Within forty-five (45) days after the end of
CalEast’s fiscal year, deliver to CalEast such tax information with respect to
such year as is necessary for inclusion in CalEast’s federal and state income
tax and other tax returns;

 

(D)                               Within forty-five (45) days of the end of
CalEast’s fiscal year, deliver to CalEast (i) the balance sheet of the Company
as of the end of such year and statement of income (loss), equity and statement
of cash flow of the Company for such year, and (ii) a statement of Cash
Available for Distribution (defined in the CalEast operating agreement) and
actual cash distributions for such year, all of which shall be audited;

 

(E)                                 Within five (5) Business Days of the
occurrence of such a default, give notice to CalEast of (i) any default under
any financing or breach of or default under any other material agreement of
which the Company is a party, and (ii) any default in the payment of property
taxes

 

44

--------------------------------------------------------------------------------


 

with respect to a Company Property, or any matter which could result in a
substantial and material loss (i.e., greater than $250,000) to the Company; and

 

(F)                                 Promptly deliver to CalEast such additional
information regarding the Company as CalEast may reasonably request from time to
time.

 

(G)                                All of the above reports, balance sheets or
other financial statements shall be prepared in accordance with GAAP. For each
Business Day that any of the above reports is late, the Company shall pay
CalEast One Hundred Dollars ($100). Furthermore, the Company shall reimburse
CalEast for the actual costs incurred by CalEast in correcting any error in the
reports and financial information submitted to CalEast under the Company
Agreement. CalEast may, from time to time, at its sole cost and expense, perform
or cause to be performed an audit or appraisal of the Company and its
operations, and the Company shall reasonably cooperate in such appraisal.

 

ARTICLE VII
EXCULPATION AND INDEMNIFICATION

 

Section 7.1                                   Performance of Duties: No
Liability of Officers. No Member shall have any duty to the Company or any
Member of the Company except as expressly set forth herein or in other written
agreements. No Member, member of the Board or Officer of the Company shall be
liable to the Company or to any Member for any loss or damage sustained by the
Company or to any Member, unless the loss or damage shall have been the result
of gross negligence, fraud or intentional misconduct by the Member, member of
the Board or Officer in question or, in the case of an Officer, breach of such
Person’s duties pursuant to Section 6.2( c). In performing his or her duties,
each such Person shall be entitled to rely in good faith on the provisions of
this Agreement and on information, opinions, reports or statements (including
financial statements and information, opinions, reports or statements as to the
value or amount of the assets, liabilities, profits or losses of the Company or
any facts pertinent to the existence and amount of assets from which
distributions to Members might properly be paid) of the following other Persons
or groups: one or more Officers of the Company, any attorney, independent
accountant, appraiser or other expert or professional employed or engaged by or
on behalf of the Company or the Board; or any other Person who has been selected
with reasonable care by or on behalf of the Company, or the Board in each case
as to matters which such relying Person reasonably believes to be within such
other Person’s competence. The preceding sentence shall in no way limit any
Person’s right to rely on information to the extent provided in Section 18-406
of the Act. No Member, member of the Board or Officer of the Company shall be
personally liable under any judgment of a court, or in any other manner, for any
debt, obligation or liability of the Company, whether that liability or
obligation arises in contract, tort or otherwise, solely by reason of being a
Member, member of the Board or Officer of the Company or any combination of the
foregoing.

 

Section 7.2                                   [Intentionally Deleted]

 

Section 7.3                                   Confidential Information.  Without
limiting the applicability of any other agreement to which any Member may be
subject, no Member or member of the Board shall, directly or indirectly disclose
or use at any time, either during his, her or its association or employment with
the Company or thereafter, any Confidential Information of which such

 

45

--------------------------------------------------------------------------------


 

Member is or becomes aware. Each Member and member of the Board in possession of
Confidential Information shall take all appropriate steps to safeguard such
information and to protect it against disclosure, misuse, espionage, loss and
theft. Notwithstanding the above, a Member or member of the Board may disclose
Confidential Information to the extent (i) the disclosure is necessary for the
Member, member of the Board and/or the Company’s agents, representatives, and
advisors to fulfill their duties to the Company pursuant to this Agreement
and/or other written agreements, (ii) the disclosure is required by law or a
court order, and (iii) to the extent necessary to enforce rights hereunder.

 

Section 7.4                                   Transactions Between the Company
and the Members.  Notwithstanding that it may constitute a conflict of interest,
the Members, the members of the Board or their Affiliates may engage in any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service with the Company) so
long as such transaction is at arm’s length and approved by a majority of the
disinterested members the Board.

 

Section 7.5                                   Right to Indemnification.  Subject
to the limitations and conditions provided in this Article VII, each Person who
was or is made a party or is threatened to be made a party to or is involved in
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or arbitrative (hereinafter, a “Proceeding”), or any
appeal in such a Proceeding or any inquiry or investigation that could lead to
such a Proceeding, by reason of the fact that such Person, or a Person of which
such Person is the legal representative, is or was a Member, a member of the
Board or Officer shall be indemnified by the Company to the fullest extent
permitted by applicable law, as the same exists or may hereafter be amended
(but, in the case of any such amendment, only to the extent that such amendment
penalties the Company to provide broader indemnification rights than said law
permitted the Company to provide prior to such amendment) against judgments,
penalties (including excise and similar taxes and punitive damages), fines,
settlements and reasonable expenses (including, without limitation, reasonable
attorneys’ and experts’ fees) actually incurred by such Person in connection
with such Proceeding, appeal, inquiry or investigation (each a “Loss”), unless
such Loss shall have been the result of gross negligence, fraud or intentional
misconduct by such Person, in which case such indemnification shall not cover
such Loss to the extent resulting from such gross negligence, fraud or
intentional misconduct. Indemnification under this Article VII shall continue as
to a Person who has ceased to serve in the capacity which initially entitled
such Person to indemnity hereunder. The rights granted pursuant to this
Article VII shall be deemed contract rights, and no amendment, modification or
repeal of this Article VII shall have the effect of limiting or denying any such
rights with respect to actions taken or Proceedings, appeals, inquiries or
investigations arising prior to any amendment, modification or repeal.

 

Section 7.6                                   Advance Payment.  The right to
indemnification conferred in this Article VII shall include the right to be paid
or reimbursed by the Company the reasonable expenses incurred by a Person (other
than an Officer of the Company or any of its Subsidiaries thereof in respect of
claims by the Company or any of its subsidiaries thereof against such Officer in
such Officer’s capacity as such) entitled to be indemnified under Section 7.5
who was, is or is threatened to be made a named defendant or respondent in a
Proceeding in advance of the final disposition of the Proceeding and without any
determination as to the Person’s ultimate entitlement to indemnification;
provided, however, that the payment of such expenses incurred by any such Person
in advance of the final disposition of a Proceeding shall be made only upon

 

46

--------------------------------------------------------------------------------


 

delivery to the Company of a written affirmation by such Person of his or her
good faith belief that he has met the standard of conduct necessary for
indemnification under Article VII and a written undertaking, by or on behalf of
such Person, to repay all amounts so advanced if it shall ultimately be
determined that such indemnified Person is not entitled to be indemnified under
this Article VII or otherwise.

 

Section 7.7                                   Indemnification of Agents.  The
Company, at the direction of the Board, may indemnify and advance expenses to an
agent of the Company to the same extent and subject to the same conditions under
which it may indemnify and advance expenses under Sections 7.5 and 7.6.

 

Section 7.8                                   Appearance as a Witness. 
Notwithstanding any other provision of this Article VII, the Company may pay or
reimburse reasonable out-of-pocket expenses incurred by an Officer or agent in
connection with his or her appearance as a witness or other participation in a
Proceeding at a time when he is not a named defendant or respondent in the
Proceeding.

 

Section 7.9                                   Nonexclusivity of Rights.  The
right to indemnification and the advancement and payment of expenses conferred
in this Article VII shall not be exclusive of any other right that a Member,
member of the Board, Officer or other Person indemnified pursuant to this
Article VII may have or hereafter acquire under any law (common or statutory) or
provision of this Agreement.

 

Section 7.10                            Insurance.  The Company shall obtain and
maintain, at its expense, insurance to protect itself and any Member, member of
the Board, Officer or agent of the Company who is or was serving at the request
of the Company as a manager, representative, director, officer, partner,
venturer, proprietor, trustee, agent or similar functionary of another foreign
or domestic limited liability company, corporation, Company, sole
proprietorship, trust or other enterprise against any expense, liability or
loss, whether or not the Company would have the power to indemnify such Person
against such expense, liability or loss under this Article VII .

 

Section 7.11                            Savings Clause.  If this Article VII or
any portion hereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify and hold harmless
each Person indemnified pursuant to this Article VII as to costs, charges and
expenses (including reasonable attorneys’ fees), judgments, fines and amounts
paid in settlement with respect to any such Proceeding, appeal, inquiry or
investigation to the full extent permitted by any applicable portion of this
Article VII that shall not have been invalidated and to the fullest extent
permitted by applicable law.

 

Section 7.12                            Limited Liability.  Except as otherwise
provided by the Act, the debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Company, and no Member, member of the Board
or Officer of the Company shall be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Member,
member of the Board or Officer of the Company. Neither the Members nor any
member of the Board shall be required to lend any funds to the Company. Each of
the Members shall only be liable to make payment of its respective Member
Commitment as and when due hereunder and other payments as expressly provided in
this Agreement. If and to the extent a Member’s Member Commitment shall be fully

 

47

--------------------------------------------------------------------------------


 

paid, such Member shall not, except as required by the express provisions of the
Act regarding repayment of sums wrongfully distributed to Members, be required
to make any further contributions. No Member in his or her capacity as a Member
shall have any power to represent, act for, sign for or bind the members of the
Board or the Company, and the Members hereby consent to the exercise by the
Board and Officers of the Company of the powers conferred on them by law and
this Agreement.

 

ARTICLE VIII
TAXES

 

Section 8.1                                   Tax Returns.  The President shall
cause to be prepared and filed all necessary federal and state income tax
returns for the Company, and shall make any elections and filings it may deem
appropriate and in the best interests of the Members. Each Member shall furnish
to the Company all pertinent information in its possession relating to Company
operations that is necessary to enable the Company’s income tax returns to be
prepared and filed. The Company shall furnish all pertinent information to the
Members that is necessary to determine amounts includable on their tax returns
with respect to the Company (including Schedule K-1) not later than 75 days
after the end of the Taxable Year or any extension period granted by the
relevant authority having jurisdiction over such matters.

 

Section 8.2                                   Tax Matters Partner.  The Board
shall designate any Member to serve as a tax matters partner (subject to
replacement) as and when required pursuant to Section 6231(a)(7) of the Code
(the “Tax Matters Partner”), and such Tax Matters Partner shall also be the
“notice partner” within the meaning of Section 6223 of the Code. The Tax Matters
Partner may, in its sole discretion, make or revoke any election under the Code
or the Treasury Regulations issued thereunder (including for this purpose any
new or amended Treasury Regulations issued after the Formation Date). The Tax
Matters Partner is authorized to represent the Company before the Internal
Revenue Service and any other governmental agency with jurisdiction, and to sign
such consents and to enter into settlements and other agreements with such
agencies as the Board deems necessary or advisable. Promptly following the
written request of the Tax Matters Partner, the Company shall, to the fullest
extent permitted by law, reimburse and indemnify the Tax Matters Partner for all
reasonable expenses, including reasonable legal and accounting fees, claims,
liabilities, losses and damages incurred by the Tax Matters Partner in
connection with any administrative or judicial proceeding (i) with respect to
the tax liability of the Company and/or (ii) with respect to the tax liability
of the Members in connection with the operations of the Company. The provisions
of this Section 8.2 shall survive the termination of the Company or the
termination of any Member’s interest in the Company and shall remain binding on
the Members for as long a period of time as is necessary to resolve with the
Internal Revenue Service any and all matters regarding the Federal income
taxation of the Company or the Members.

 

Section 8.3                                   Reserves.  The Board may from time
to time establish such reasonable cash reserves as it shall reasonably
determine.

 

48

--------------------------------------------------------------------------------


 

ARTICLE IX
TRANSFERS AND OTHER EVENTS

 

Section 9.1                                   Transfer of Interest.  Except as
provided in this Article IX, no Member shall have the right to sell, assign,
transfer or otherwise dispose of, whether voluntarily or involuntarily or by
operation of law, all or any portion of its, his or her Membership Interest (a
“Transfer”) in the Company to any Person (an “Assignee”) without the prior
Approval of the Board.

 

Section 9.2                                   Permitted Transfer.  Subject to
the conditions and restrictions of Sections 9.3 and 9.4, the Approval of the
Board shall not be required for any Transfer by any Member of all of any portion
of its Membership Interests to any Affiliate of such Member, unless the
Transferring Member (as defined below) seeks to be released or in any manner
avoid further obligations to fund the unfunded portion of its Member Commitment
as a result of such Transfer.

 

Section 9.3                                   Right of First Offer-Membership
Interest.  Before any Member (the “Transferring Member”) transfers all or any
portion of its Membership Interest (the “Transferred Interest”) to any Person
other than an Affiliate of the Transferring Member, the Transferring Member
shall notify the Board in writing of such intended Transfer, which notice (the
“Transfer Notice”) shall contain the terms of the proposed Transfer (including,
the price at which the Transferring Member is seeking to Transfer the
Transferred Interest). The Board shall provide all Members with a copy of the
Transfer Notice within five (5) business days after receiving such notice. Each
Non-Defaulting Member shall have thirty (30) days (such period the “Election
Period”) from the Board’s delivery of the Transfer Notice to notify the Board in
writing of its election to acquire all or a portion of the Transferred Interest
and the percentage of the Transferred Interest that such Non-Defaulting Member
(and “Electing Member”) proposes to acquire (such notice by an Electing Member,
an “Election Notice”). The Board shall provide a copy of each Election Notice it
receives to all other Members within five (5) business days after receiving such
Election Notice. If at the end of the Election Period, the aggregate percentage
of the Transferred Interest specified by the Electing Partners in Election
Notices is equal to or greater than 100%, then the Transferring Member shall
transfer the Transferred Interest to such Electing Members on a prorata basis in
accordance with the percentages of the Transferred Interest set forth in their
respective Election Notices, and in accordance with all other terms set forth in
the Transfer Notice. If, at the end of the Election Period no Members deliver an
Election Notice, or the aggregate percentage of the Transferred Interest
specified by the Electing Members in Election Notices is less than 100%, then
the Transferring Member shall have the right, subject to the terms and
conditions of Section 9.4, to Transfer the Transferred Interest to any Person,
for an amount not less than 98% of the price specified in the Transfer Notice
and otherwise on substantially identical terms as the terms specified in the
Transfer Notice, within ninety (90) days of the expiration of the Election
Period. If the Transferring Member fails to Transfer the Transferred Interest
within such ninety (90) day period, or materially deviates from the terms of the
Transfer Notice other than the variance in price allowed pursuant to this
Section 9.3, the Transferring Member shall be required to re-offer the
Transferred Interest to the other Members in accordance the above procedure. If
a Transferring Member shall Transfer all or any portion of its interest in the
Company to one or more Members, in accordance with this Section 9.3, then the
Transferring Member shall be released from any further obligations under this
Agreement to the extent of such Transferred Interest. Notwithstanding the
foregoing provisions

 

49

--------------------------------------------------------------------------------


 

of this Section 9.3, and without limiting the authority of the Board to grant or
withhold Approval to any proposed Transfer to any party who is not a Member or
an Affiliate of a Member, the Board may withhold Approval to any proposed
Transfer that the Board determines, based upon the advice of counsel, would (i)
violate applicable federal, state or foreign securities laws, (ii) increase the
number of Persons who beneficially own an interest in the Company for purposes
of determining whether the Company must register as an investment company under
the Investment Company Act of 1940, as amended, (iii) create a material risk of
adverse tax consequences to any Member (other than the Transferring Member),
including without limitation material risk that the Company shall be treated as
a “publicly traded partnership” under Section 7704 of the Code or shall fail to
qualify for any safe harbor, exemption or other favorable treatment under
Section 7704 of the Code, the regulations thereunder, and any administrative
rulings or policies with respect thereto, (iv) threaten or result in a
liquidation of the Company, or (v) violate the terms of any existing financing
of Company Properties.

 

Section 9.4                                   Assignments Generally Substituted
Member.  Without limiting the provisions of Sections 9.1 through 9.3, a Transfer
shall be valid hereunder only if:

 

(A)                              the transferring Member and the recipient (the
“Assignee”) each execute and deliver to the Company such documents and
instruments of conveyance as may be reasonably requested by the Board to effect
such Transfer and to confirm the agreement of the Assignee to be bound by the
provisions of this Agreement;

 

(B)                                the Transferring Member and Assignee provide
to the Board the Assignee’s taxpayer identification number and any other
information reasonably necessary to permit the Company to file all required
federal and state tax returns and other legally required information statements
or returns. Without limiting the generality of the foregoing, the Company shall
not be required to make any distribution otherwise provided for in this
Agreement with respect to any interest Transferred until the Board has received
such information;

 

(C)                                the Transferring Member furnishes to the
Company (unless waived by the Board) an opinion of counsel, which counsel and
opinion shall be reasonably satisfactory to the Board, that (i) the Transfer
will not cause the Company to be deemed to be an “investment company” under the
Investment Company Act of 1940, as amended, (ii) the Transfer will not cause the
Company to be taxed as a corporation pursuant to Section 7704 of the Code and
(iii) either the interest Transferred has been registered under the Securities
Act and any applicable state securities laws or the Transfer is exempt from all
applicable registration requirements and will not violate any applicable laws
regulating the Transfer of securities; and

 

(D)                               the Transferring Member reimburses the Company
for all costs and expenses that the Company reasonably incurs in connection with
the Transfer.

 

Section 9.5                                   Rights and Obligations of
Assignees and Transferring Members.

 

(A)                              A Transfer by a Member or other person shall
not itself dissolve the Company or entitle the Assignee to become a Member or
exercise any rights of a Member.

 

(B)                                A Transfer by a Member shall eliminate the
Member’s power and right to vote (in proportion to the extent of the interest
Transferred) on any matter submitted to the Members,

 

50

--------------------------------------------------------------------------------


 

and, for voting purposes, such interest shall not be counted as outstanding in
proportion to the extent of the interest Transferred. A Transfer shall not
otherwise eliminate the Member’s entitlement to any rights associated with the
Member’s remaining interest, including, without limitation, rights to
information, and shall not cause the Member to be released from any liability to
the Company solely as a result of the Transfer.

 

(C)                                An Assignee that is not admitted as a Member
pursuant to Section 9.3 and 9.4 shall be entitled only to the Economic Interest
with respect to the Transferred Interest and shall have no other rights
(including, without limitation, rights to any information or accounting of the
affairs of the Company or to inspect the books or records of the Company) with
respect to the Transferred Interest. The Assignee shall nevertheless be subject
to all of the obligations applicable to a Member under this Article IX. If the
Assignee becomes a Member, the voting and other rights associated with the
interest held by the Assignee shall be restored and be held by the Member along
with all other rights with respect to the Transferred Interest. The Assignee
shall have no liability as a Member solely as a result of the Transfer.

 

Section 9.6                                   Effect of Admission of Member on
Transferring: Member and Company. Notwithstanding the admission of an Assignee
as a Member, the Transferring Member shall not be released from any obligations
to the Company existing as of the date of the transfer (other than obligations
of the Transferring Member to make future capital contributions), but such
admission shall cause Transferring Member to cease to be a Member with respect
to the interest Transferred when the Assignee becomes a Member. In any such
case, the admission of the Assignee as a Member shall constitute the requisite
consent of the Members to continue the business of the Company notwithstanding
that such admission will cause the termination of the membership of the
Transferring Member with respect to the interest Transferred.

 

Section 9.7                                   Distributions and Allocations
Regarding: Transferred Interests.  Upon any Transfer during any Fiscal Year of
the Company made in compliance with the provisions of this Article IX, profits,
losses, each item thereof and all other items attributable to such interest for
such Fiscal Year shall be divided and allocated between the Transferring Member
and the Assignee by taking into account their varying interests during such
Fiscal Year, using any conventions permitted by law and selected by the Board.
All distributions on or before the date of such Transfer shall be made to the
Transferring Member and all distributions thereafter shall be made to the
Assignee. Solely for purposes of making such allocations and distributions, the
Company shall recognize such Transfer not later than the end of the calendar
month during which it is given notice of such Transfer; provided that, if the
Company is given notice of a Transfer at least 10 business days prior to the
Transfer, the Company shall recognize such Transfer as the date of such
Transfer, and provided, further, that, if the Company does not receive a notice
stating the date such interest was Transferred and such other information as the
Board may reasonably require within 30 days after the end of the Fiscal Year
during which the Transfer occurs, then all such items shall be allocated, and
all distributions shall be made, to the Member that, according to the books and
records of the Company, was the owner of the interest on the last day of the
Fiscal Year during which the Transfer occurs. Neither the Company nor the Board
shall incur any liability for making allocations and distributions in accordance
with the provisions of this Section 9.2(e), whether or not the Company or the
Board has knowledge of any Transfer of any interest.

 

51

--------------------------------------------------------------------------------


 

Section 9.8                                   Required Amendments:
Continuation.  If and to the extent any Assignee is admitted as a Member
pursuant to Section 9.6, this Agreement shall be amended to admit such Assignee
as a Member and to reflect the elimination of the Transferring Member (or the
reduction of such Membership Interest) and (if and to the extent then required
by the Act) a certificate of amendment to the Certificate reflecting such
admission and elimination (or reduction) shall be filed in accordance with the
Act. The admission of any substitute Member pursuant to this Article IX shall be
deemed effective on the effective date of such amendment to this Agreement.

 

Section 9.9                                   Resignation.  No Member shall have
the right to resign or withdraw as a Member without the prior written Approval
of the Board, which may be given or withheld in its sole and absolute
discretion. Any Member that resigns without the Approval of the Board in
contravention of this Section 9.9 shall be liable to the Company for all damages
(including all lost profits and special, indirect and consequential damages)
directly or indirectly caused by the resignation of such Member, and such Member
shall be entitled to receive the fair value of his, her or its Membership
Interest as of the date of his, her or its resignation (or, if less, the fair
value of his, her or its interest as of the winding-up of the Company), as
conclusively determined by the Board, only following the occurrence of the
winding-up of the Company.

 

Section 9.10                            No Appraisal Rights.  No Member shall be
entitled to any appraisal rights with respect to such Member’s Membership
Interest, whether individually or as part of any class or group of Members, in
the event of a merger, consolidation, or other transaction involving the Company
or its securities unless such rights are expressly provided herein or by the
agreement of merger, agreement of consolidation or other document effectuating
such transaction.

 

Section 9.11                            Void Assignment.  Any Transfer by any
Member in contravention of this Agreement shall be void and ineffectual and
shall not bind or be recognized by the Company or any other party. In the event
of any Transfer in contravention of this Agreement, the purported transferee
shall have no right to any profits, losses or distributions of the Company or
any other rights of a Member.

 

ARTICLE X
DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 10.1                            Dissolution.

 

(A)                              The Company shall be dissolved and its affairs
shall be wound up on the first to occur of the following:

 

(i)                                     the Approval of the Board;

 

(ii)                                  (ii) the entry of a decree of judicial
dissolution of the Company under Section 18-802 of the Act;

 

(iii)                               a Termination Event; and

 

(iv)                              the Termination Date.

 

52

--------------------------------------------------------------------------------


 

The death, retirement, resignation, expulsion, incapacity, bankruptcy or
dissolution of a Member, or the occurrence of any other event that terminates
the continued membership of a Member in the Company, shall not cause a
dissolution of the Company, and the Company shall continue in existence subject
to the terminates and conditions of this Agreement.

 

(B)                                Notwithstanding anything to the contrary
contained in Sections 6.3(B) or 6.3(C), the Company shall be dissolved if so
elected by the Member specified below following the occurrence of any of the
following (each, a “Termination Event”):

 

(i)                                     by CalEast, at any time after the date
which is two years after the Effective Date, if;

 

(1)                                  CalEast is not then in default under this
Agreement; and

 

(2)                                  CRS fails to present to the Company at
least $200,000,000 of Proposed Investments which conform to the Investment
Criteria during the two-year period commencing on the Effective Date; or

 

(ii)                                  by CalEast, at any time following
expiration of the Commitment Period, provided that CalEast is not then in
default under this Agreement; or

 

(iii)                               by CRS, at any time after the date which is
two years after the Effective Date, if:

 

(1)                                  CRS is not then in default under this
Agreement; and

 

(2)                                  CRS has offered to the Company at least
$200,000,000 in Proposed Investments which conform to the Investment Criteria
during the two-year period commencing on the Effective Date, and the Company
shall have failed to approve at least $100,000,000 (the “Rejection Threshold”)
of the Proposed Investments for acquisition; provided, however, that Proposed
Investments which are not within the CalEast Territory and are rejected by the
Company shall not count toward the Rejection Threshold, unless: (i) such
Proposed Investment is a build-to-suit project for an existing tenant of CNT or
the Company; or (ii) such Proposed Investment is part of a larger portfolio of
Proposed Investments the majority of which (determined on the basis of gross
rentable area) are located within the CalEast Territory.

 

Section 10.2                            Liquidation and Termination.  On
dissolution of the Company, the Board shall act as liquidator or may appoint one
or more Officers as liquidator. The liquidators shall proceed diligently to wind
up the affairs of the Company and make final distributions as provided herein
and in the Act. The costs of liquidation shall be borne as a Company expense.
Until final distribution, the liquidators shall continue to operate the
Company’s Officers Properties with all of the power and authority of the Board.
The steps to be accomplished by the liquidators are as follows:

 

(A)                              As promptly as possible after dissolution and
again after final liquidation, the liquidator(s) shall cause a proper accounting
to be made by a recognized firm of certified public accountants of the Company’s
assets, liabilities and operations through the last day of the

 

53

--------------------------------------------------------------------------------


 

calendar month in which the dissolution occurs or the final liquidation is
completed, as applicable.

 

(B)                                The liquidator(s) shall cause the notice
described in the Act to be mailed to each known creditor of and claimant against
the Company in the manner described thereunder.

 

(C)                                The liquidator(s) shall pay, satisfy or
discharge from Company funds all of the debts, liabilities and obligations of
the Company (including, without limitation, all expenses incurred in
liquidation) or otherwise make adequate provision for payment and discharge
thereof (including, without limitation, the establishment of a cash fund for
contingent liabilities in such amount and for such term as the liquidator may
reasonably determine).

 

(D)                               The balance, if any, of the Company’s
remaining assets shall be distributed to the Members in accordance with
Section 5.2. Notwithstanding the provisions of Section 5.5, items of income,
gain, deduction and loss for the final Taxable Year of the Company shall be
allocated to the Members’ Capital Accounts in such a manner that the Members’
positive Capital Account balances shall be, immediately prior to the
distribution pursuant to Section 10.2(D), in such proportion. Distributions
pursuant to this Section 10.2(D) shall be made by the end of the Taxable Year of
the Company during which the liquidation occurs (or, if later, 90 days after the
date of the liquidation).

 

The liquidator(s) shall cause only cash, evidences of indebtedness and other
securities to be distributed in any liquidation. The distribution of cash and/or
property to a Member in accordance with the provisions of this Section 10.2
constitutes a complete return to such Member of its Capital Contributions and a
complete distribution to the Member of its interest in the Company and all the
Company’s property and constitutes a compromise to which all Members have
consented within the meaning of the Act. The distribution of cash and/or
property to an Assignee who is not a Member in accordance with the provisions of
this Section 10.2 constitutes a complete distribution to such Assignee of its
interest in the Company and all the Company’s property and constitutes a
compromise to which all Members have consented within the meaning of the Act. To
the extent that a Member returns funds to the Company, it has no claim against
any other Member for those funds.

 

Section 10.3                            Deemed Distribution and Recontribution. 
Notwithstanding any other provision of this Article X, in the event the Company
is “liquidated” within the meaning of Treasury Regulation section 1.704-1 (b
)(2)(ii)(g), the Company’s assets shall not be liquidated, the Company’s
liabilities shall not be paid or discharged, and the Company’s affairs shall not
be wound up. Instead, the Company shall be deemed to have contributed its assets
to a newly-created limited liability company in exchange for such company’s
assumption of the Company’s liabilities and equity interests in such new
company. Immediately thereafter, the Company shall be deemed to have distributed
the new limited liability company equity interests to the Members in accordance
with their Capital Accounts.

 

Section 10.4                            Deficit Capital Accounts. 
Notwithstanding any custom or rule of law to the contrary, to the extent that
any Member has a deficit Capital Account balance, upon dissolution of the
Company such deficit shall not be an asset of the Company and such Members

 

54

--------------------------------------------------------------------------------


 

shall not be obligated to contribute such amount to the Company to bring the
balance of such Member’s Capital Account to zero.

 

Section 10.5                            Cancellation of Certificate.  On
completion of the distribution of Company assets as provided herein, the Company
is terminated, and shall file a certificate of cancellation with the Secretary
of State of the State of Delaware, cancel any other filings made pursuant to
Section 2.1 and take such other actions as may be necessary to terminate the
Company.

 

Section 10.6                            Tax Deferral.  If so requested in
writing by CRS, CalEast shall cooperate with CRS in facilitating one or more tax
deferred exchanges pursuant to § 1031 of the Code or other tax deferred
transaction or transactions by CRS in connection with the sale of any Company
Property and the winding-up and liquidation of the Company, provided, however,
that CalEast shall not be required hereby to: (i) incur costs or liabilities
other than costs and liabilities incurred in a sale of the Company Property or
Properties in question for cash in the ordinary course; or (ii) accept as
consideration for such sale or other disposition any medium of payment other
than cash; or (iii) materially delay receipt of its consideration as a result of
its cooperation.

 

ARTICLE XI
GENERAL/MISCELLANEOUS PRO VISIONS

 

Section 11.1                            Offset.  Whenever the Company is to pay
any sum to any Member, any amounts that such Member owes to the Company may be
deducted from that sum before payment; provided that the full amount that would
otherwise be distributed shall be debited from the Member’s Capital Account
pursuant to Section 4.1.

 

Section 11.2                            Waiver of Certain Rights.  Each Member
irrevocably waives any right it may have to demand any distributions or
withdrawal of property from the Company or to maintain any action for
dissolution (except pursuant to Section 18-802 of the Act) of the Company or for
partition of the property of the Company.

 

Section 11.3                            Indemnification and Reimbursement for
Payments on Behalf of a Member.  If the Company is obligated to pay any amount
to a governmental agency (or otherwise makes a payment) because of a Member’s
status or otherwise specifically attributable to a Member (including, without
limitation, federal, state or local withholding taxes imposed with respect to
any issuance of Membership Interests to a Member or any payments to a Member,
federal withholding taxes with respect to foreign Persons, state personal
property taxes, state personal property replacement taxes, state unincorporated
business taxes, etc.), then such Member (the “Indemnifying Member”) shall
indemnify the Company in full for the entire amount paid (including, without
limitation, any interest, penalties and expenses associated with such payments).
At the option of the Board, either:

 

(A)                              promptly upon notification of an obligation to
indemnify the Company, the Indemnifying Member shall make a cash payment to the
Company equal to the full amount to be indemnified (provided that the amount
paid shall not be treated as a Capital Contribution); or

 

(B)                                the Company shall reduce distributions that
would otherwise be made to the Indemnifying Member, until the Company has
recovered the amount to be indemnified (provided

 

55

--------------------------------------------------------------------------------


 

that the amount of such reduction shall be deemed to have been distributed for
all purposes of this Agreement).

 

An Indemnifying Member’s obligation to make contributions to the Company under
this Section 11.3 shall survive the termination, dissolution, liquidation and
winding up of the Company and, for purposes of this Section 11.3, the Company
shall be treated as continuing in existence. The Company may pursue and enforce
all rights and remedies it may have against each Indemnifying Member under this
Section 11.3, including instituting a lawsuit to collect such contribution with
interest calculated at Prime Rate plus five percentage points per annum (but not
in excess of the highest rate per annum permitted by law).

 

Section 11.4                            Notices.  Except as expressly set forth
to the contrary in this Agreement, all notices, demands or other communications
to be given or delivered under or by reason of the provisions of this Agreement
must be in writing and shall be deemed delivered: (i) upon delivery if delivered
in person; (ii) if mailed by deposit in the United States mail, addressed to the
recipient, postage paid, and registered or certified with return receipt
requested, or upon the date indicated in such return receipt; (iii) upon
transmission if sent via telecopier, with a confirmation copy sent via overnight
mail, provided that confirmation of such overnight delivery is received; or (iv)
one (1) business day after deposit with a national overnight courier provided
that confirmation of such overnight delivery is received. All notices, requests
and consents to be sent to a Member must be sent to or made at the address (or
facsimile number) given for that Member on Schedule A, or such other address (or
facsimile number) as that Member may specify by notice to the other Members, Any
notice, request or consent to the Company or the Board must be given to the
Board or, if appointed, the secretary of the Company at the Company’s chief
executive offices. Whenever any notice is required to be given by law or this
Agreement, a written waiver thereof, signed by the Person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.

 

Section 11.5                            Public Announcements.  No Member shall
make any public announcement or filing with respect to the transactions provided
for herein without the prior Approval of the Board, unless such party has been
advised by counsel such disclosure is required by applicable law. To the extent
reasonably feasible, any press release or other announcement or notice regarding
the transactions contemplated by this Agreement shall be made by the Board or
any other party designated by the Board.

 

Section 11.6                            Entire Agreement.  This Agreement and
other written agreements among the Members and their Affiliates relating to the
Company of even date herewith constitute the entire agreement among the Members
relating to the Company and supersedes all prior contracts or agreements with
respect to the Company, whether oral or written.

 

Section 11.7                            Effect of Waiver or Consent.  A waiver
or consent, express or implied, to or of any breach or default by any Person in
the performance by that Person of its obligations hereunder or with respect to
the Company is not a consent or waiver to or of any other breach or default in
the performance by that Person of the same or any other obligations of that
Person hereunder or with respect to the Company. Failure on the part of a Person
to complain of any act of any Person or to declare any Person in default
hereunder or with respect to the Company,

 

56

--------------------------------------------------------------------------------


 

irrespective of how long that failure continues, does not constitute a waiver by
that Person of its rights with respect to that default until the applicable
statute-of-limitations period has run.

 

Section 11.8                            Amendment or Modification.  This
Agreement and any provision hereof may be amended or modified from time to time
only by a written instrument Approved by the Board; provided, however, that an
amendment or modification reducing the required interest for any consent or vote
in this Agreement shall be effective only with the consent or vote of Members
having the interest theretofore required. Notwithstanding the preceding
sentence, the Board may amend and modify the provisions of this Agreement
(including Article V) and Schedule A hereto to the extent necessary to reflect
the admission or substitution of any Member permitted under this Agreement.

 

Section 11.9                            Severability.  Should any provision of
this Agreement be held to be enforceable only if modified, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon each Member with any such modification to
become a part hereof and treated as though originally set forth in this
Agreement. The Members further agree that any court or arbitrator is expressly
authorized to modify any such unenforceable provision of this Agreement in lieu
of severing such unenforceable provision from this Agreement in its entirety,
whether by rewriting the offending provision, deleting any or all of the
offending provision, adding additional language to this Agreement, or by making
such other modifications as it deems warranted to carry out the intent and
agreement of the Members as embodied herein to the maximum extent permitted by
law. The Members expressly agree that this Agreement as so modified shall be
binding upon and enforceable against each of them. In any event, should one or
more of the provisions of this Agreement be held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof, and if such provision or provisions are not modified as
provided above, this Agreement shall be construed as if such invalid, illegal or
unenforceable provisions had never been set forth herein.

 

Section 11.10                     Successors and Assigns.  Except as otherwise
provided herein, this Agreement is binding on and shall inure to the benefit of
the parties hereto and their respective heirs, legal representatives,
administrators, executors, successors and permitted assigns.

 

Section 11.11                     Further Assurances.  In connection with this
Agreement and the transactions contemplated hereby, each Member shall execute
and deliver any additional documents and instruments and perform any additional
acts that may be necessary or appropriate to effectuate and perform the
provisions of this Agreement and those transactions.

 

Section 11.12                     Notice to Members of Provisions.  By executing
this Agreement, each Member acknowledges that it has actual notice of (a) all of
the provisions hereof (including, without limitation, the restrictions on the
transfer set forth in Article IX) and (b) all of the provisions of the
Certificate.

 

Section 11.13                     Remedies.  The Company and the Members shall
be entitled to enforce their rights under this Agreement specifically, to
recover damages by reason of any breach of any provision of this Agreement
(including costs of enforcement) and to exercise any and all other rights at law
or at equity existing in their favor. The parties hereto agree and acknowledge
that

 

57

--------------------------------------------------------------------------------


 

money damages may not be an adequate remedy for any breach of the provisions of
this Agreement (and thus waive as defense that there is an adequate remedy at
law), and that the Company or any Member may in his, her or its sole discretion
apply to any court of law or equity of competent jurisdiction for specific
performance or injunctive relief (without posting a bond or other security) in
order to enforce or prevent any violation or threatened violation of the
provisions of this Agreement.

 

Section 11.14                     Third Parties.  Nothing herein expressed or
implied is intended or shall be construed to confer upon or give to any person
or entity, other than the parties to this Agreement and their respective
successors and permitted assigns, any rights or remedies under or by reason of
this Agreement.

 

Section 11.15                     Governing Law.  THIS AGREEMENT IS GOVERNED BY
AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE
EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE
OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. In the
event of a direct conflict between the provisions of this Agreement and any
provision of the Certificate or any mandatory provision of the Act, the
applicable provision of the Certificate or the Act shall control. If any
provision of this Agreement or the application thereof to any Person or
circumstance is held invalid or unenforceable to any extent, the remainder of
this Agreement and the application of that provision to other Persons or
circumstances is not affected thereby and that provision shall be enforced to
the greatest extent permitted by law.

 

Section 11.16                     Waiver of Jury Trial.  The parties to this
Agreement each hereby waives, to the fullest extent permitted by law, any right
to trial of any claim, demand, action, or cause of action (i) arising under this
Agreement or (ii) in any way connected with or related or incidental to the
dealings of the parties hereto in respect of this Agreement or any of the
transactions related hereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity, or otherwise. The parties to
this Agreement each hereby agrees and consents that any such claim, demand,
action, or cause of action shall be decided by court trial without a jury and
that the parties to this Agreement may file an original counterpart of a copy of
this Agreement with any court as written evidence of the consent of the parties
hereto to the waiver of their right to trial by jury.

 

Section 11.17                     Waiver of Certain Rights.  Each Member
irrevocably waives any right it may have to demand any distributions or
withdrawal of property from the Company or to maintain any action for
dissolution (except pursuant to Section 18-802 of the Act) of the Company or for
partition of the property of the Company.

 

Section 11.18                     Counterparts.  This Agreement may be executed
in multiple counterparts with the same effect as if all signing parties had
signed the same document. All counterparts shall be construed together and
constitute the same instrument.

 

Section 11.19                     Descriptive Headings.  The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a substantive part of this Agreement.

 

58

--------------------------------------------------------------------------------


 

Section 11.20                     Conflicts.  In the event of a direct conflict
between the provision of this Agreement and any provision of the Certificate or
any mandatory provision of the Act, the applicable provision of the Certificate
or the Act shall control. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

Section 11.21                     Time of the Essence Computation of Time.  Time
is of the essence for each and every provision of this Agreement. Whenever the
last day for the exercise of any privilege or the discharge or any duty
hereunder shall fall upon a Saturday, Sunday, or any date on which banks in
Chicago, Illinois are authorized to be closed, the party having such privilege
or duty may exercise such privilege or discharge such duty on the next
succeeding day which is a regular business day.

 

Section 11.22                     No Strict Construction.  The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

 

Section 11.23                     Organizational Expenses.  The Company shall
pay to the Person entitled to such payment all fees and expenses incurred by the
Company, CNT, CRS and CalEast in connection with the organization and formation
of the Company, including, but not limited to, all legal, accounting, and
similar fees and expenses of the Company, CNT, CRS and CalEast, but excluding
any fees and expenses owing to Lehman Brothers incurred by CNT, CRS and the
Company in connection with the formation of the Company.

 

Section 11.24                     Discount Rate.  As used in this Agreement, all
calculations of net present value shall apply a discount rate often percent
(10%) per annum.

 

*   *   *   *   *   *   *

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.

 

 

CENTERPOINT REALTY SERVICES
CORPORATION,

 

an Illinois corporation,

 

 

 

 

 

By:

/s/  Paul S. Fisher

 

 

Name:

Paul S. Fisher

 

 

Its:

President

 

 

 

 

 

 

By:

/s/  Michael M. Mullen

 

 

Name:

Michael M. Mullen

 

 

Its:

Vice - President

 

 

 

 

CALEAST INDUSTRIAL INVESTORS,

 

LLC, California limited liability company,

 

 

 

By:  La Salle Investment Management, Inc.,
 its Manager

 

By:

/s/  Ernie Fiorante

 

 

Name:

Ernie Fiorante

 

 

Title:

Chief Financial Officer

 

 

60

--------------------------------------------------------------------------------


 

SCHEDULE 3.2

 

Capital Contribution of Members

 

Member

 

Member
Commitment

 

Capital
Contributions

 

 

 

 

 

 

 

CenterPoint Realty Services Corporation

 

$

66,670,000.00

 

$

12,625,577.13

 

1808 Swift Drive

 

 

 

 

 

Oak Brook, IL 60523

 

 

 

 

 

 

 

 

 

 

 

CalEast Industrial Investors, LLC

 

$

200,000,000.00

 

$

37,876,731.42

 

200 East Randolph Drive

 

 

 

 

 

Chicago, IL 60601

 

 

 

 

 

 

61

--------------------------------------------------------------------------------